EXECUTION COPY
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


ASSET PURCHASE AGREEMENT
 
BY AND AMONG
 
HEALTH DIAGNOSTICS OF NEW JERSEY, L.L.C.,
 
MODERN MEDICAL MODALITIES CORPORATION,
 
UNION IMAGING ASSOCIATES, INC.,
 
UNION IMAGING CENTER, LLC,
 
AND
 
PET SCAN AT UNION IMAGING, LLC
 
 
DATED AS OF JANUARY 30, 2009
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
Page
 

1. PURCHASE OF ACQUIRED ASSETS 2        
1.1
Purchase and Sale of Acquired Assets
2
 
1.2
Assumed Obligations
2
 
1.3
Method of Conveyance
3
 
1.4
Purchase Price
3
 
1.5
Allocation of Purchase Price
3
 
1.6
Assumed Indebtedness
4
 
1.7
Escrow Amount
4
 
1.8
Purchase Price Adjustments
6
      2.
REPRESENTATIONS AND WARRANTIES OF PARENT AND SELLER COMPANIES
7
       
2.1
Corporate Organization, Etc.
8
 
2.2
Ownership
8
 
2.3
Subsidiaries
8
 
2.4
Books and Records
8
 
2.5
Authorization, Etc
9
 
2.6
Title and Related Matters
9
 
2.7
Financial Statements
11
 
2.8
Absence of Certain Changes
12
 
2.9
Accounts Receivable
13
 
2.10
Agreements and Commitments
13
 
2.11
Government Contracts
15
 
2.12
Litigation
16
 
2.13
Taxes
17
 
2.14
Banking Arrangements
19
 
2.15
Liens; Indebtedness; Collateral
19
 
2.16
Licenses
19
 
2.17
Compliance with Law
20
 
2.18
Rates and Reimbursement Policies
21
 
2.19
Physicians
21
 
2.20
Improper and Other Payments
23
 
2.21
Intellectual Property
23
 
2.22
Employee Benefit Plans
25
 
2.23
Employees
28
 
2.24
Insurance Coverage
29
 
2.25
Appraisal Reports and Surveys
29
 
2.26
Consents
30
 
2.27
Environmental Matters
30
 
2.28
Medical Waste
31
 
2.29
Federal Health Care Programs
31
 
2.30
Capital Expenditures and Investments
31
 
2.31
Dealings with Affiliates
32
 
2.32
Confidential Information
32

 
 
 
-i-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page
 

 
2.33
Brokerage
32
 
2.34
Solvency
32
 
2.35
Power of Attorney
32
 
2.36
Disclosures
32
      3.
REPRESENTATIONS AND WARRANTIES OF PURCHASER
33
       
3.1
Corporate Organization, Etc
33
 
3.2
Authorization, Etc
33
 
3.3
Brokerage
34
      4.
COVENANTS OF SELLER COMPANIES AND PARENT
34
       
4.1
Regular Course of Business
34
 
4.2
Ownership Changes
34
 
4.3
Capital and Other Expenditures
35
 
4.4
Borrowing
35
 
4.5
Other Commitments
35
 
4.6
Interim Financial Information and Audit
35
 
4.7
Full Access and Disclosure
35
 
4.8
Fulfillment of Conditions Precedent
36
 
4.9
Minimum Account Balance
36
 
4.10
SEC Matters
36
      5.
CLOSING CONDITIONS
36
       
5.1
Conditions to the Obligations of Purchaser
36
 
5.2
Conditions to Obligations of Seller Companies and Parent
38
        6.
CLOSING
 
39
         
6.1
Closing
39
 
6.2
Deliveries by Seller Companies and Parent
39
 
6.3
Deliveries by Purchaser
40
        7.
COVENANTS
41
         
7.1
No Solicitation or Negotiation
41
 
7.2
Transfer Tax
42
 
7.3
Agreement to Defend
42
 
7.4
Further Acts and Assurances
42
 
7.5
Deliveries After Closing.
42
 
7.6
No Termination of Seller Companies’ and Parent’s Obligations by Dissolution,
Etc.
43
 
7.7
Confidentiality
43
 
7.8
Public Announcements
43
 
7.9
Non-Competition
44
 
7.10
Employees
45
 
7.11
Schedules
45
 
7.12
Exhibits
46

 
 
 
-ii-

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 
 

        8.
INDEMNIFICATION
46
         
8.1
Survival
46
 
8.2
Limitations
47
 
8.3
Indemnification by Seller Companies and Parent
47
 
8.4
Indemnification by Purchaser
49
 
8.5
Third-Party Claims
49
 
8.6
Payment of Indemnification Amounts
51
 
8.7
Security for the Indemnification Obligation; Right of Set-Off
51
 
8.8
Adjustment to Purchase Price
51
 
8.9
Breach
51
      9.
TERMINATION, AMENDMENT AND WAIVER
52
       
9.1
Termination
52
 
9.2
Effect of Termination
52
 
9.3
Extension; Waiver
52
      10.
DEFINITIONS
53
      11.
MISCELLANEOUS
62
 
11.1
Schedules and Other Instruments
62
 
11.2
Additional Assurances
62
 
11.3
Consented Assignment
62
 
11.4
Legal Fees and Costs
63
 
11.5
Benefit; Assignment
63
 
11.6
Cost of Transactions
63
 
11.7
Waiver of Breach
63
 
11.8
Notice
63
 
11.9
Performance
64
 
11.10
Severability
64
 
11.11
Gender and Number
65
 
11.12
Divisions and Headings
65
 
11.13
Entire Agreement; Amendment
65
 
11.14
Counterpart
65
 
11.15
No Third Party Beneficiaries
65
 
11.16
Schedules
65
 
11.17
Injunctive Relief
65
 
11.18
Delays or Omissions
66
 
11.19
Waiver of Jury Trial
66
 
11.20
Choice of Law; Venue
66
 
11.21
Tax Advice and Reliance
66
 
11.22
No Strict Construction
67
 
11.23
Interpretation
67



 


 
-iii-

--------------------------------------------------------------------------------

 
 
Exhibits
 
1.2(a)
Form Assumption Agreement
1.3(a)
Form Bill of Sale
1.3(b)
Form Assignment of Lease
1.3(d)
Form Consent to Assignment
1.7.1
Form Escrow Agreement
5.1.7
Form Management Services Agreement
6.2.9
Parent and Seller Companies’ Secretary’s Certificate
6.2.11(i)
Parent and Seller Companies’ Officers’ Certificate - Bring Down or
Representations and Warranties, No MAC, and No Litigation
6.2.11(ii)
Parent and Seller Companies’ Officer’s Certificate – Indebtedness and Accuracy
of Financial Statements
6.2.12
Parent and Seller Companies’ Counsel Opinion
6.3.3
Purchaser’s Secretary’s Certificate

 
Schedules
 
1.1
Excluded Assets
1.2(a)
Assumed Obligations
1.6
Assumed Indebtedness
1.8.1
Closing Date Working Capital Calculation Procedures
2.1(a)
Jurisdictions of Qualification
2.1(b)
Organizational Documents
2.4
Directors, Officers and Managers
2.5.2
No Violation
2.6.1
Title Matters
2.6.2
Lease Contracts and Liens
2.6.4
Improvements
2.7.1
Financial Statements
2.7.2
Indebtedness
2.7.3
Guarantees
2.9
Accounts Receivable
2.10.1
Material Contracts
2.10.4
Bids and Proposals
2.10.5
Termination Notices
2.10.6
Required Consents
2.11
Government Contracts
2.12
Litigation
2.14
Banking Arrangements
2.15
Liens, Indebtedness and Collateral
2.16
Licenses
2.17.2
HIPAA Compliance
2.19
Physicians

 
 
 
-iv-

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 
 
2.19.3
Actions and Investigations
2.21.1
Intellectual Property
2.21.2
Intellectual Property Licenses
2.21.5
Intellectual Property Claims
2.21.8
General Public Licenses
2.22
Employee Benefit Plans
2.23
Employees
2.24
Insurance Coverage
2.26
Consents
2.27
Environmental Matters
2.31
Capital Expenditures and Investments
2.32
Dealings with Affiliates
3.2.2
No Violation

 
 

 
 
-v-

--------------------------------------------------------------------------------

 
ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT (the “Agreement”), is entered into as of January
30, 2009, by and among HEALTH DIAGNOSTICS OF NEW JERSEY, L.L.C., a New Jersey
limited liability company (“Purchaser”), MODERN MEDICAL MODALITIES CORPORATION,
a New Jersey corporation (“Parent”), UNION IMAGING ASSOCIATES, INC., a New
Jersey corporation and wholly-owned subsidiary of Parent (“UIA”), UNION IMAGING
CENTER, LLC, a New Jersey limited liability company and wholly-owned subsidiary
of Parent (“UIC”), and PET SCAN AT UNION IMAGING, LLC, a New Jersey limited
liability company and wholly-owned subsidiary of Parent (“PET” and together with
UIA and UIC, individually a “Seller Company” and collectively, “Seller
Companies”). Terms used herein and not otherwise defined shall have the meanings
set forth in Section 10 hereof.
 
RECITALS
 
WHEREAS, PET operates a diagnostic imaging center (the “PET Center”) located at
418 Chestnut Street, Suite A, Union, New Jersey 07083 (the “PET Location”);
 
WHEREAS, UIC and the JV operate a diagnostic imaging center (the “UIC Center”
and, together with the PET Center, the “Imaging Centers”) located at 441-445
Chestnut Street, Union, New Jersey 07083 (the “UIC Location”);
 
WHEREAS, Parent leases office space and a storage facility located at 439
Chestnut Street, Union, New Jersey (the “Storage Location”, and together with
the PET Location and the UIC Location, the “Locations”);
 
WHEREAS, all of such business operations and initiatives conducted at the
Imaging Centers are collectively referred to herein as the “Business”;
 
WHEREAS, pursuant to the terms of that certain Lease and Management Agreement
dated as of July 30, 1991 by and between UIA and Howard Kessler, M.D., P.A.
d/b/a Union Imaging Associates, P.A., a New Jersey professional association (the
“PA”), the PA provides certain billing and professional reading services to each
of the Imaging Centers (the “Existing Services Agreement”);
 
WHEREAS, this Agreement is entered into to enable Purchaser to (i) acquire all
of the Acquired Assets, except the Excluded Assets, used by or in connection
with the Business, (ii) assume the Assumed Obligations, except the Retained
Liabilities, with respect to the Business and (iii) assume the Assumed
Indebtedness, subject to the terms hereof; and
 
WHEREAS, the Board of Directors or Board of Managers, as applicable, of Parent
and each Seller Company have approved the sale of the Acquired Assets to, and
the Assumption of the Assumed Obligations and the Assumed Indebtedness by,
Purchaser, upon the terms and subject to the conditions set forth herein.
 
 
- 1 -

--------------------------------------------------------------------------------

 
NOW, THEREFORE, in consideration of the above premises, the representations and
warranties, covenants and agreements, and subject to the conditions contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby conclusively acknowledged, Parent, Seller Companies and
Purchaser, intending to become legally bound, hereby agree as follows:
 
1. Purchase Of Acquired Assets
 
1.1 Purchase and Sale of Acquired Assets.  Subject to the terms and conditions
of this Agreement, Parent and each applicable Seller Company agrees to sell,
assign, convey and transfer to Purchaser, and Purchaser agrees to purchase from
each applicable Seller Company or Parent (as the case may be), at the Closing,
all of the assets used by or in connection with the Business, wherever located,
including, but not limited to, medical imaging equipment, current inventory,
accounts receivable, machinery, fixtures and other equipment, leasehold
improvements, intellectual property (to the extent transferable), Contracts to
which any Seller Company is a party, books and records, rights to all of Seller
Companies’ Claims against third parties (with the exception of any Claims
arising out of the Excluded Assets or Excluded Liabilities), prepaid expenses,
customer lists, Licenses (to the extent transferable), Seller Companies’
corporate, financial and similar records, patient records, medical licenses,
other medical assets and other intangibles, free and clear of any Liens, Claims
and Orders (other than the Permitted Liens) (collectively, the “Acquired
Assets”), except for the assets specifically set forth on Schedule 1.1 attached
hereto (collectively, the “Excluded Assets”).
 
1.2 Assumed Obligations.  At the Closing, Purchaser shall assume and agree to
pay, satisfy, perform and discharge as the same shall become due only the
liabilities of Seller Companies, including all post-Closing obligations under
(i) existing Contracts that are included among the Acquired Assets (other than
obligations or liabilities as the result of the breach of any such Contract
prior to the Closing Date), (ii) capital leases of Seller Companies set forth on
Schedule 1.2(a) attached hereto and (iii) operating leases of Seller Companies
set forth on Schedule 1.2(a) attached hereto (other than obligations relating to
defaults thereunder that arose prior to the Closing) (the “Assumed
Obligations”), pursuant to an Assumption Agreement substantially in the form of
Exhibit 1.2(a) attached hereto (the “Assumption Agreement”). Each of the
Contracts assumed hereunder is independently assumed subject to the
representations, warranties (including that such Contract is not in default on
the Closing Date), covenants and conditions made herein as to that
Contract.  Except as expressly set forth in this Section 1.2 and Schedule 1.2(a)
attached hereto, Purchaser shall not assume or otherwise be responsible at any
time for any liability, obligation, debt or commitment of any Seller Company or
Parent, whether absolute or contingent, accrued or unaccrued, asserted or
unasserted, or otherwise, including, but not limited to, any liabilities,
obligations, debts or commitments of Seller Companies or Parent (a) incident to,
arising out of or incurred with respect to this Agreement and the agreements,
documents, instruments, and transactions contemplated hereby, (b) which
otherwise arise or are asserted or incurred by reason of events, acts or
transactions occurring, or the operation of the Business, prior to or on the
Closing Date, (c) for outstanding checks and other similar obligations, (d)
relating to the employee benefit plans, employee policies, employee Contracts,
employee programs and/or arrangements of Seller Companies or any of their
Subsidiaries and Affiliates with Employees (including, but not limited to, any
severance or bonus payments payable to any Employee of any Seller Company), (e)
relating to Product Liability Claims, (f) relating to Taxes, (i) attributable to
the Acquired Assets or the Business with respect to any taxable period or
portion thereof that ends on or prior to the Closing Date or (ii) imposed on any
Seller Company or Parent; or (g) relating to medical malpractice (collectively,
the “Excluded Liabilities”).  Parent and Seller Companies agree to satisfy and
discharge each of the Excluded Liabilities as the same shall become
due.  Purchaser’s assumption of the Assumed Obligations shall in no way expand
the rights or remedies of third parties against Purchaser as compared to the
rights and remedies that such parties would have had against Parent or any
Seller Company had this Agreement not been consummated.
 
 
- 2 -

--------------------------------------------------------------------------------

 
1.3 Method of Conveyance.  The sale, transfer, conveyance and assignment by the
applicable Seller Companies of the Acquired Assets to Purchaser in accordance
with Section 1.1 hereof shall be effected on the Closing Date at the Closing by
the applicable Seller Companies’ execution and delivery to Purchaser of
instruments of transfer including: (a) the bill of sale in substantially the
form of Exhibit 1.3(a) attached hereto (the “Bill of Sale”), (b) an assignment
of each of Seller Company’s facility leases used in connection with the Business
in substantially the form of Exhibit 1.3(b) attached hereto (each, an
“Assignment of Lease”), and (c) consents to the assignment of Contracts by third
parties thereto in the form of Exhibit 1.3(d) attached hereto.  On the Closing
Date, all of the Acquired Assets shall be transferred by the applicable Seller
Companies to Purchaser free and clear of any and all Liens, Claims and Orders.
 
1.4 Purchase Price.  In consideration for the conveyance of the Acquired Assets,
and in reliance on the representations and warranties, covenants and agreements
of Parent and Seller Companies contained herein and the agreements, documents,
instruments, and transactions contemplated hereby, Purchaser agrees to assume
the Assumed Obligations and shall pay to Seller Companies an aggregate cash
amount equal to (i) Eight Million Eight Hundred Thousand Dollars
($8,800,000.00); minus (ii) the aggregate amount of Seller Companies’ Assumed
Indebtedness calculated as of the Closing Date; minus (iii) the Imaging Centers
Capital Expenditures; minus (iv) the Escrow Amount; plus or minus (v) the
Purchase Price adjustments set forth in Section 1.8.1 (such net amount being
referred to as the “Purchase Price”).  The Purchase Price shall be paid to
Seller Companies by wire transfer of immediately available funds on the Closing
Date.
 
1.5 Allocation of Purchase Price.  Parent, Seller Companies and Purchaser agree
to allocate the aggregate Purchase Price and, to the extent required, the
Assumed Liabilities and relevant transaction costs, among the Acquired Assets in
accordance with Section 1060 of the Code.  Parent, Seller Companies and
Purchaser agree that Purchaser shall prepare and provide to a draft allocation
of the of the purchase price among the Acquired Assets within five (5) days
before the Closing Date, which shall be mutually agreed to by Purchaser, Parent
and Seller Companies in good faith within ninety (90) days after the Closing
Date. Parent or Seller Companies shall notify Purchaser within thirty (30) days
of receipt of such draft allocation of any objection Parent or Seller Companies
may have thereto.  Parent, Seller Companies and Purchaser agree to resolve any
disagreement with respect to such allocation in good faith.  Parent, Seller
Companies and Purchaser (i) hereby undertake and agree to file timely any
information that may be required to be filed pursuant to Treasury Regulations
promulgated under Section 1060(b) of the Code, and shall use the allocation
determined pursuant to this Section 1.5 in connection with the preparation of
Internal Revenue Service Form 8594 as such form relates to the transactions
contemplated by this Agreement and (ii) shall each timely report the federal,
state and local income and other Tax consequences of the transactions
contemplated by this Agreement in a manner consistent with such allocation,
including the preparation and filing of Form 8594 under Section 1060 of the Code
(or any successor form or successor provision of any future Tax law, and any
comparable provision of state, or local Tax law) with their respective federal,
state and local income Tax returns for the taxable year that includes the
Closing Date.  Neither Purchaser nor any Seller Company shall file any Tax
Return inconsistent with the allocation determined pursuant to this Section 1.5
except as may be adjusted by subsequent agreement following an audit by the IRS
or by court decision.
 
 
- 3 -

--------------------------------------------------------------------------------

 
1.6 Assumed Indebtedness.  In addition to the Assumed Obligations, and subject
to the Purchase Price adjustments set forth in Section 1.4, Purchaser shall
assume Seller Companies’ outstanding Indebtedness as of the Closing Date
specifically set forth on Schedule 1.6 attached hereto (“Assumed Indebtedness”);
provided, that such Assumed Indebtedness is properly and accurately reflected in
the Financial Statements and shall not exceed an aggregate amount of One Million
Six Hundred Thousand Dollars ($1,600,000) (“Indebtedness Cap”).  In the event
the calculation of the Assumed Indebtedness is greater than the Indebtedness
Cap, Parent and Seller Companies shall be liable and responsible, jointly and
severally, for such Indebtedness in excess of the Indebtedness Cap.
 
1.7 Escrow Amount.
 
1.7.1 On the Closing Date, Purchaser shall deposit with the Escrow Agent an
aggregate cash amount equal to Six Hundred Fifty Thousand Dollars ($650,000)
(the “Escrow Amount”) for the purpose of securing the indemnification
obligations of Seller Companies and Parent and the post-closing adjustments of
the Purchase Price set forth in this Agreement, of which (i) Five Hundred
Thousand Dollars ($500,000) (the “Indemnification Escrow Amount”) may be used by
Purchaser, in its sole and absolute discretion, to satisfy any indemnification
Claim under this Agreement or any agreement or instrument contemplated by this
Agreement, and (ii) One Hundred Fifty Thousand Dollars ($150,000) (the “Working
Capital Escrow Amount”) may be used by Purchaser, in its sole and absolute
discretion, to satisfy the post-Closing adjustments of the Purchase Price
pursuant to Section 1.8.  The Escrow Amount shall be held by the Escrow Agent
pursuant to the terms of the escrow agreement substantially in the form of
Exhibit 1.7.1 attached hereto (the “Escrow Agreement”).  The Escrow Amount shall
be held as a trust fund and shall not be subject to any Lien, attachment,
trustee process or any other judicial process of any creditor of any party, and
shall be held and disbursed solely for the purposes and in accordance with the
terms of the Escrow Agreement.
 
1.7.2 Subject to the terms and conditions of the Escrow Agreement, not later
than six (6) months after the Closing Date, Purchaser and Parent will cause the
Escrow Agent to remit to Parent Two Hundred Fifty Thousand Dollars ($250,000) of
the Indemnification Escrow Amount, less the sum of any amounts which are owed to
or have been retained by Purchaser from the Indemnification Escrow Amount in
satisfaction of any indemnification Claims of Purchaser, any pending, unresolved
Claims of Purchaser, or any other obligations of any of the Seller Companies or
Parent under this Agreement or any agreements, documents, instruments, and
transactions contemplated hereby.
 
 
- 4 -

--------------------------------------------------------------------------------

 
1.7.3 Subject to the terms and conditions of the Escrow Agreement, not later
than twelve (12) months after the Closing Date, Purchaser and Parent will cause
the Escrow Agent to remit to Seller the remaining Indemnification Escrow Amount
held by Purchaser, less the sum of any amounts which are owed to or have been
retained by Purchaser from the Indemnification Escrow Amount in satisfaction of
any indemnification Claims of Purchaser, any pending, unresolved Claims of
Purchaser, or any other obligations of any of Seller Companies or Parent under
this Agreement or any agreements, documents, instruments, and transactions
contemplated hereby (other than any amounts retained under Section 1.7.2).
 
1.7.4 Upon the final resolution of any unresolved Claims of Purchaser, if it is
determined that all, or any portion of the remaining Indemnification Escrow
Amount, is due to Parent, Purchaser and Parent shall cause the Escrow Agent to
make such payment to Parent, less any amount due to Purchaser.
 
1.7.5 Purchaser shall have the right, in its sole and absolute discretion, to
satisfy any amount owed to Purchaser in satisfaction of any indemnification
Claim or any other obligations of any of the Seller Companies or Parent under
this Agreement or any agreements, documents, instruments, and transactions
contemplated hereby from the Indemnification Escrow Amount or to recover such
amounts directly from any of the Seller Companies and Parent, jointly and
severally, or recover such amount from any remaining portion of the Working
Capital Escrow Amount, or any combination of the foregoing.
 
1.7.6 None of the indemnification Claims of Purchaser under this Agreement or
any agreements, documents, instruments, and transactions contemplated hereby
shall be limited by the amount of the Indemnification Escrow Amount or limit
Purchaser’s rights and remedies under this Agreement or any agreements,
documents, instruments, and transactions contemplated hereby, including, but not
limited to, Section 8.
 
1.7.7 Subject to the terms and conditions of the Escrow Agreement, the Working
Capital Escrow Amount shall be held by the Escrow Agent and released on the
applicable Settlement Date.
 
1.7.8 Purchaser shall have the right, in its sole and absolute discretion, to
satisfy any amount owed to Purchaser in satisfaction of any Working Capital
Shortfall, which shall not be subject to the Hurdle Rate, determined in
accordance with Section 1.8 from the Working Capital Escrow Amount or to recover
such amounts directly from any of the Seller Companies and Parent, jointly and
severally, or recover such amount from any remaining portion of the
Indemnification Escrow Amount, or any combination of the foregoing.
 
1.7.9 None of the Working Capital Shortfall Purchase Price adjustments under
this Agreement shall be limited by the amount of the Working Capital Escrow
Amount or limit Purchaser’s rights and remedies under this Agreement, including,
but not limited to, Section 1.8.
 
1.7.10 The adoption of this Agreement and the approval of the transactions
hereby by the board of directors of Parent and the stockholders (or members, as
applicable) and board of directors (or similar managing body) of each Seller
Company shall each constitute approval of the Escrow Agreement and of all of the
arrangements relating thereto, including without limitation the placement in
escrow of the Escrow Amount.
 
 
- 5 -

--------------------------------------------------------------------------------

 
1.8 Purchase Price Adjustments.
 
1.8.1 Post-Closing Adjustments.  No later than ninety (90) days following the
Closing Date, Purchaser shall cause its accountants to prepare and deliver to
Parent an unaudited balance sheet (the “Closing Date Balance Sheet”) and a
calculation of the Closing Date Working Capital, each as of the Closing Date,
which shall be prepared by Purchaser in accordance with GAAP and the procedures
set forth on Schedule 1.8.1 attached hereto. Purchaser shall also make available
to Parent copies of all work papers and other documents and data as was used to
calculate the Closing Date Balance Sheet.  Parent shall have the right to
dispute the Closing Date Balance Sheet (and any items therein) and the Closing
Date Working Capital calculation and make any proposed adjustments thereto as
provided in Section 1.8.2.
 
(a) If it is determined there is a Working Capital Shortfall, the amount of such
Working Capital Shortfall shall be paid by Parent or released from the Escrow
Amount, as determined by Purchaser in it sole and absolute discretion, to
Purchaser on the applicable Settlement Date.
 
(b) If it is determined that there is a Working Capital Surplus, the amount of
such Working Capital Surplus shall be paid by Purchaser to Parent on the
applicable Settlement Date.
 
(c) In the event a Working Capital Shortfall is not paid to Purchaser on the
Settlement Date pursuant to Section 1.8.1(a) (unless due to the fault of
Purchaser), Parent shall also pay to Purchaser interest on the amount of the
Working Capital Shortfall at a rate of fifteen percent (15%) per annum, which
shall accrue from the Closing Date to the date of actual payment.  In the event
a Working Capital Surplus is not paid to Parent on the Settlement Date pursuant
to Section 1.8.1(b) (unless due to the fault of Parent), Purchaser shall also
pay to Parent interest on the amount of the Working Capital Surplus at a rate of
fifteen percent (15%) per annum, which shall accrue from the Closing Date to the
date of actual payment.
 
1.8.2 Dispute Resolution Procedures.  Parent shall have until five (5) days
after the delivery of the Closing Date Working Capital calculation, to review
such calculation and propose any adjustments thereto.  All adjustments proposed
by Parent shall be set out in detail in a written statement delivered to
Purchaser (the “Adjustment Statement”) and shall be incorporated into the
Closing Date Balance Sheet, unless Purchaser shall object in writing to such
proposed adjustments (the proposed adjustment or adjustments to which Purchaser
objects are referred to herein as the “Contested Adjustments” and Purchaser’s
objection notice is referred to herein as the “Contested Adjustment Notice”)
within five (5) days of delivery by Parent to Purchaser of the Adjustment
Statement.  If Purchaser delivers a Contested Parent Adjustment Notice to
Parent, Purchaser and Parent shall attempt in good faith to resolve their
dispute regarding the Contested Adjustments, but if a final resolution thereof
is not obtained within five (5) days after Purchaser delivers to Parent said
Contested Adjustment Notice, either Purchaser or Parent may retain for the
benefit of all the parties hereto a nationally recognized independent accounting
firm acceptable to both Parent and Purchaser (the “Independent Accountant”) to
resolve any remaining disputes concerning the Contested Adjustments.  If the
Independent Accountant is retained, then (i) Parent and Purchaser shall each
submit to the Independent Accountant in writing not later than five (5) days
after the Independent Accountant is retained their respective positions with
respect to the Contested Adjustments, together with such supporting
documentation as they deem necessary or as the Independent Accountant requests,
and (ii) the Independent Accountant shall, within thirty (30) days after
receiving the positions of both Parent and Purchaser and all supplementary
supporting documentation requested by the Independent Accountant, render its
decision as to the Contested Adjustments, which decision shall be final and
binding on, and nonappealable by, Parent and Purchaser.  The fees and expenses
of the Independent Accountant shall be paid by the party whose estimate of the
Closing Date Working Capital is furthest from the Independent Accountant’s
calculation of the Closing Date Working Capital.  The decision of the
Independent Accountant shall also include a certificate of the Independent
Accountant setting forth the final Closing Date Working Capital calculation (the
“Settlement Amount Certificate”).  The Closing Date Balance Sheet shall be
deemed to include all proposed adjustments not disputed by Purchaser and those
adjustments accepted or made by the decision of the Independent Accountant in
resolving the Contested Adjustments.
 
 
- 6 -

--------------------------------------------------------------------------------

 
1.8.3 There shall be a “Settlement Date” after the calculation of the Closing
Date Working Capital which shall mean the following, as applicable:
 
(a) If Parent has not timely delivered an Adjustment Statement to Purchaser,
fifteen (15) days after the date Parent receives the Closing Date Working
Capital calculation;
 
(b) If Parent has timely delivered an Adjustment Statement and Purchaser has not
timely delivered a Contested Adjustment Notice, five (5) days after the date
Purchaser receives the Adjustment Statement;
 
(c) If Parent and Purchaser have any disputes regarding Contested Adjustments
and they resolve those disputes without the Independent Accountant, five (5)
business days after such resolution;
 
(d) Five (5) business days after the Independent Accountant delivers the
Settlement Amount Certificate, if applicable; or
 
(e) Such other date as shall be agreed between Parent and Purchaser.
 
2. Representations And Warranties of Parent and Seller Companies.  Parent and
each Seller Company, jointly and severally, represents and warrants to Purchaser
as of the date hereof and as of the Closing Date as set forth below in this
Section 2.  Each of the representations and warranties shall be deemed material
and Purchaser, in executing, delivering and consummating the transactions under
this Agreement, has relied and will rely upon the correctness and completeness
of each representation and warranty notwithstanding any independent
investigation and all the representations and warranties are provided by Parent
and Seller Companies to induce Purchaser to enter into this Agreement and
consummate the transactions contemplated hereby.
 
 
- 7 -

--------------------------------------------------------------------------------

 
2.1 Corporate Organization, Etc..  Parent and each Seller Company is an entity
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation with full corporate or limited liability company
power and authority to carry on its business as it is now being conducted and to
own, operate and lease its properties and assets.  Parent and each Seller
Company is duly qualified or licensed to do business and is in corporate and Tax
good standing in every jurisdiction in which the conduct of its business, the
ownership or lease of its properties, require it to be so qualified or licensed.
Such jurisdictions are set forth in Schedule 2.1(a) attached hereto. True,
complete and correct copies of Parent’s and each Seller Company’s charter,
articles of organization and bylaws (or similar documents, as the case may be)
as presently in effect are set forth in Schedule 2.1(b) attached hereto. As of
the date hereof, neither UIC nor PET has an operating agreement, limited
liability company agreement or other similar governance document presently
existing or in effect.
 
2.2 Ownership. All of the authorized, issued and outstanding equity interests,
Options, and securities that are convertible into, or exchangeable for, equity
interests of each of Seller Companies on a fully diluted basis as of the date
hereof (the “Equity Interests”), and without giving effect to any of the
transactions contemplated hereby, are held beneficially and of record by
Parent.  All of the Equity Interests are duly authorized, validly issued, fully
paid and nonassessable, are free and clear of any and all Liens, Orders,
Contracts or other limitations whatsoever, other than the Permitted Liens, and
have been issued in compliance with all applicable securities laws.  Parent is
the record and beneficial owner and holder of, and has good and marketable title
to, the Equity Interests, free and clear of any and all Liens, Orders, Contracts
or other limitations whatsoever, other than the Permitted Liens.  All of the
Equity Interests were acquired from third parties or Seller Companies in
compliance with all applicable Regulations, free and clear of any rescission and
Contract rights.  There are no existing agreements, Options, warrants, rights,
calls or commitments of any character to which any Seller Company is a party, or
by which any Seller Company is bound, providing for the issuance of any
additional Equity Interests, or for the repurchase or redemption of Equity
Interests, the voting, transfer, encumbrance of the Equity Interests or any
aspect of any Seller Company’s governance or dividends or distributions. There
are no outstanding Options or other instruments convertible into or exchangeable
for Equity Interests and no commitments to issue or sell such Equity
Interests.  No Seller Company has redeemed any Equity Interests in violation of
any Contract, Order or Regulation and there are no existing Contracts or Options
between Parent on the one hand, and any other Person, on the other hand,
regarding the Equity Interests.  No Seller Company has any Contracts containing
any profit participation features, stock appreciation rights or phantom stock
options, or similar Contracts that allow any Person to participate in the equity
of any Seller Company.  The equity ownership record books of Seller Companies
that have been delivered to Purchaser for inspection prior to the date hereof
are complete and correct in all material respects.
 
2.3 Subsidiaries.  No Seller Company owns or is obligated, or has a right to,
purchase any equity interest in or any other security convertible into or
exchangeable for an equity interest in any entity.
 
2.4 Books and Records.  The minute books of Seller Companies that have been made
available to Purchaser for inspection are complete and correct in all material
respects and contain all of the proceedings of the directors and managers of
each Seller Company, as applicable.  A true and complete list of the incumbent
managers, directors and officers of each Seller Company, as applicable, is set
forth in Schedule 2.4 attached hereto.  No Seller Company has any of its
records, systems, controls, data or information recorded, stored, maintained,
operated or otherwise wholly or partly dependent upon or held by any means
(including any electronic, mechanical or photographic process, whether
computerized or not) that (including all means of access thereto and therefrom)
are not under the exclusive ownership and direct control of Seller Companies.
 
 
- 8 -

--------------------------------------------------------------------------------

 
2.5 Authorization, Etc.  
 
2.5.1 Each Seller Company and Parent have full power and authority to enter into
this Agreement and the agreements, documents and transactions contemplated
hereby to which Seller Companies or Parent are parties and to consummate the
transactions contemplated hereby and thereby.  The execution, delivery and
performance of this Agreement and all other agreements and transactions
contemplated hereby have been duly authorized by Parent and the Board of
Directors or the Board of Managers, as applicable, of each Seller Company, and
no other corporate proceedings on their part are necessary to authorize this
Agreement or any of the agreements, documents and transactions contemplated
hereby and thereby, except as provided in Section 4.10 hereto.  This Agreement
and all other agreements contemplated hereby to be entered into by Seller
Companies and/or Parent each constitutes a legal, valid and binding obligation
of Seller Companies and/or Parent enforceable against each Seller Company and/or
Parent in accordance with its terms, except as the same may be limited by
applicable bankruptcy, insolvency, rehabilitation, moratorium or similar laws,
now or hereafter in effect, of general application relating to or affecting
creditors’ rights, including, without limitation, the effect of statutory or
other laws regarding fraudulent conveyances and preferential transfers, and for
the limitations imposed by general principles of equity.
 
2.5.2 Except as set forth in Schedule 2.5.2 attached hereto, the execution,
delivery and performance by Seller Companies and Parent of this Agreement, and
all other agreements contemplated hereby, and the fulfillment of and compliance
with the respective terms hereof and thereof by Seller Companies and Parent, do
not and will not (a) conflict with or result in a breach of the terms,
conditions or provisions of, (b) constitute a default or event of default under
(whether with or without due notice, the passage of time or both), (c) result in
the creation of any Lien upon the Acquired Assets pursuant to, (d) give any
third party the right to modify, terminate or accelerate any obligation under,
(e) result in a violation of, or (f) require any authorization, consent,
approval, exemption or other action by, notice to, or filing with any third
party or Authority pursuant to, the charter, articles of organization, bylaws or
operating agreement (or similar constating documents) of any Seller Company or
Parent, as the case may be, or any applicable Regulation, Order or Contract to
which any Seller Company, Parent or their respective assets and properties
(including the Acquired Assets) or the Equity Interests are subject.  Parent and
each Seller Company have complied with all applicable Regulations and Orders in
connection with the execution, delivery and performance of this Agreement and
the agreements and transaction contemplated hereby.
 
2.6 Title and Related Matters.  
 
2.6.1 Except as set forth in Schedule 2.6.1 attached hereto, Seller Companies
have good and marketable title to all real and personal, tangible and
intangible, property and other assets reflected in the Financial Statements or
acquired after the Financial Statement Date, free and clear of all Liens, Claims
and Orders except Permitted Liens.  All properties used in the Business for the
periods covered by the Financial Statements are reflected in the Financial
Statements in accordance with and to the extent required on an accrual
accounting basis.  Schedule 2.6.1 attached hereto sets forth a complete and
accurate summary of all leased assets that have annual rental payments in excess
of $10,000, describing the expiration date of such lease, the name of the
lessor, the annual rental payment and whether a consent is required from the
lessor to consummate the transactions contemplated hereby.
 
 
- 9 -

--------------------------------------------------------------------------------

 
2.6.2 All Parent’s and Seller Companies’ leases that are part of the Acquired
Assets are in full force and effect, and valid and enforceable in accordance
with their respective terms.  Neither Parent nor any Seller Company has received
any notice of, and there exists no event of default or event which constitutes
or would constitute (with notice or lapse of time or both), any default by
Parent, any Seller Company or any other Person under any lease.  All rent and
other amounts due and payable with respect to Parent’s and Seller Companies’
leases that are part of the Acquired Assets have been paid through the date of
this Agreement, and all rent and other amounts due and payable with respect to
Parent’s and Seller Companies’ leases that are part of the Acquired Assets and
are due and payable on or prior to the Closing Date will have been paid prior to
the Closing Date.  All lessors under the leases that are part of the Acquired
Assets have consented (where such consent is necessary) or prior to the Closing
will have consented (where such consent is necessary) to the transactions
contemplated pursuant to this Agreement and the agreements, documents and
transactions contemplated hereby and thereby without requiring material
modification in the rights or obligations thereunder.  Neither Parent nor any
Seller Company has received any written notice that the landlord with respect to
any real property lease that is part of the Acquired Assets would refuse to
renew such lease upon expiration of the period thereof upon substantially the
same terms, except for rent increases consistent with past experience or market
rentals.
 
2.6.3 None of the Acquired Assets belonging to Parent or Seller Companies is or
will be on the Closing Date subject to any (i) Contracts of sale or lease except
as set forth in Schedule 2.6.3 attached hereto, except Contracts for the sale of
inventory in the ordinary and regular course of business or (ii) Liens, except
for Permitted Liens and the Liens set forth in Schedule 2.6.3 attached hereto.
 
2.6.4 Except as set forth in Schedule 2.6.4 attached hereto, the buildings,
structures and improvements included within the Acquired Assets’ real property
(collectively, the “Improvements”) have complied and comply in all material
respects with all applicable Regulations, including building and zoning
ordinances and no material alteration, repair, improvement or other work that
could give rise to a Lien has been performed in respect to such Improvements
within the last 120 days.  The Improvements and the mechanical systems situated
therein, including without limitation the heating, electrical, air conditioning
and plumbing systems, are in good operating condition and repair, ordinary wear
and tear excepted, and are adequate and suitable for the purposes for which they
are presently being used, and the roof of each Improvement is in satisfactory
condition and is not in need of current repair or replacement.  The Acquired
Assets’ real property and its continued use, occupancy and operation as
currently used, occupied and operated does not constitute a nonconforming use
under any Regulation or Order affecting the real property (other than possible
set back violations, none of which will have a Material Adverse Effect on the
Business’s real property or its continued use, occupancy and operation as
currently used, occupied and operated), and the continued existence, use,
occupancy and operation of each Improvement, and the right and ability to repair
and/or rebuild such Improvements in the event of casualty, is not dependent on
any special Permit, exception, approval or variance.  There is no pending or, to
the knowledge of Parent and Seller Companies, threatened or proposed proceeding
or governmental action to modify the zoning classification of, or to take by the
power of eminent domain (or to purchase in lieu thereof), or to classify as a
landmark, or to impose special assessments on, or otherwise to take or restrict
in any way the right to use, develop or alter, all or any part of the Business’
real property that would have a Material Adverse Effect.  To the knowledge of
Parent and Seller Companies, there are no encroachments upon any of the
Business’ real property, and no portion of any Improvement owned by Parent or
Seller Companies encroaches upon any property not included within the Business’
real property or upon the area of any easement affecting the Business’ real
property.  Each Improvement has direct access, adequate for the Business, in the
ordinary course, to a public street adjoining the Business’ real property on
which such Improvement is situated, and, to the knowledge of Parent and Seller
Companies, no existing way of access to any Improvement crosses or encroaches
upon any property or property interest not included in the Acquired Assets.
 
 
- 10 -

--------------------------------------------------------------------------------

 
2.6.5 There has not been since the Financial Statement Date, and will not be
prior to the Closing Date, any sale, lease, or any other disposition or
distribution by Parent or any Seller Company of any Acquired Assets, now or
hereafter owned by it, except transactions in the ordinary and regular course of
business or as otherwise consented to by Purchaser.  Immediately after the
Closing, Purchaser will own, or have the unrestricted right to use, all
properties and assets that are used (or necessary) in connection with the
Business, except for the Excluded Assets, on the same economic basis as before
the Closing.
 
2.6.6 The Acquired Assets constitute all of the assets necessary or appropriate
for the continued operation of the Business.
 
2.6.7 All of the Acquired Assets consisting of tangible assets are located at
the Locations and are in good working condition, except for reasonable wear and
tear, and are sufficient for the purposes for which such Acquired Assets are
currently used and for the purpose proposed to be used in the operations of the
Business pursuant to the transactions contemplated pursuant to this Agreement
and the agreements, documents and transactions contemplated hereby and
thereby.  No Seller Company nor Parent is aware of the need to replace or
purchase any material equipment for use in the operation of the Business prior
to Closing or after the Closing pursuant to the transactions contemplated
pursuant to this Agreement and the agreements, documents and transactions
contemplated hereby and thereby, except as related to the Imaging Centers
Capital Expenditures.  All such Acquired Assets are reflected in the Financial
Statements at net book value.
 
2.7 Financial Statements.  
 
2.7.1 Attached hereto as Schedule 2.7.1 are (i) unaudited profit and loss
statements and balance sheets of each Seller Company for each twelve (12) month
period ended September 30, 2008 and December 31, 2007 and (ii) a detailed
calculation of the billings, collections and scans performed in connection with
the Business for the four (4) month period ended January 31, 2009 (collectively
herein referred to as the “Financial Statements” and September 30, 2008 is
herein referred to as the “Financial Statement Date”).  The balance sheets
fairly present the financial position of each Seller Company as of the dates set
forth therein, in accordance with accrual accounting methods.  The Financial
Statements were prepared from the books and records of Seller Companies.  Seller
Companies do not utilize any percentage of completion or similar method of
accounting for revenue, income or cost recognition purposes.  No Seller Company
has in the past three (3) fiscal years written off any research and development
costs, incurred any reorganization, restructuring or similar costs or changed
the book value of any assets, liabilities or goodwill of any business acquired
by such Seller Company.  No Seller Company has any obligation to make any
Investments in any Person.  All properties used in the Business during the
period covered by the Financial Statements are reflected in the Financial
Statements in accordance with and to the extent required by accrual accounting
methods.
 
 
- 11 -

--------------------------------------------------------------------------------

 
2.7.2 Except as set forth in Schedule 2.7.2 attached hereto, no Seller Company
has any Indebtedness, obligation or liability (whether accrued, absolute,
contingent, unliquidated or otherwise, known or unknown to Seller Companies,
whether due or to become due) arising out of transactions entered into at or
prior to the Closing Date, or any state of facts existing at or prior to the
Closing Date, other than:  (i) liabilities set forth in the September 30, 2008
balance sheets of Seller Companies, or (ii) liabilities and obligations that
have arisen after September 30, 2008 in the ordinary course of business (none of
which is a liability resulting from breach of a Contract, Regulation, Order or
warranty, tort, infringement or Claim).
 
2.7.3 Except as set forth in Schedule 2.7.3 attached hereto, there is no Person
that has Guaranteed, or provided any financial accommodation of, any
Indebtedness, obligation or liability of any Seller Company or for the benefit
of any Seller Company for the periods covered by the Financial Statements other
than as set forth in the Financial Statements.  Seller Companies’ accounting
systems and controls are sufficient to detect material fraud and inaccuracies in
the financial reporting processes and reports.
 
2.8 Absence of Certain Changes.  Except as set forth on Schedule 2.8 attached
hereto, since the Financial Statement Date, there has not been any (a) Material
Adverse Change in the business, operations, properties, assets, condition
(financial or otherwise), results, plans, strategies or prospects of any Seller
Company; (b) damage, destruction or loss, whether covered by insurance or not,
having a cost of $10,000 or more, with regard to Seller Companies’ property and
business; (c) declaration, setting aside or payment of any dividend or
distribution (whether in cash, ownership interest or property) with respect to
any of the Equity Interests; (d) redemption or other acquisition of any of the
Equity Interests; (e) increase in the compensation payable to or to become
payable by any Seller Company to its officers or employees working in the
Business or any adoption of or increase in any bonus, insurance, pension or
other employee benefit plan, payment or arrangement made to, for or with any
such officers or employees or any Affiliate of any Seller Company; (f) entry
into any material Contract not in the ordinary course of business, including
without limitation, any borrowing from any new lender or in excess of the
existing credit limits or capital expenditure (except for the capital
expenditures set forth in Schedule 2.30 attached hereto); (g) change by any
Seller Company in accounting methods or principles or any write-down, write-up
or revaluation of any Acquired Assets of any Seller Company, except depreciation
accounted for in the ordinary course of business and write downs of inventory
which reflect the lower of cost or market and which are in the ordinary course
of business and in accordance with accrual accounting methods; (h) failure to
promptly pay and discharge current liabilities or agree with any party to extend
the payment of any current liability; (i) Lien placed on any of the Acquired
Assets other than Permitted Liens; (j) sale, assignment, transfer, lease,
license or otherwise placement of a Lien on any of the Acquired Assets, except
in the ordinary course of business consistent with past practice, or canceled
any material debts or Claims; (k) sale, assignment, transfer, lease, license or
otherwise placement of a Lien on any Intellectual Property rights or other
intangible assets, disclosure of any material confidential information to any
Person or abandoned or permitted to lapse any Intellectual Property rights; (l)
making of, or commitment to make, any charitable contributions or pledges
exceeding in the aggregate $25,000; or (m) agreement, whether orally or in
writing, to do any of the foregoing.
 
 
- 12 -

--------------------------------------------------------------------------------

 
2.9 Accounts Receivable.  The gross amount of the accounts receivable and notes
receivable of Seller Companies reflected in the Financial Statements and the
gross amount of such additional accounts receivable as are reflected on the
books of Seller Companies on the date hereof represent the gross amount of all
outstanding accounts and notes receivable of Seller Companies and are current,
good and collectible against account debtors for services rendered in accordance
with the usual business practices and historical collection experience of Seller
Companies and are subject to no counterclaims, and have been outstanding for the
periods indicated in the aging analysis at Schedule 2.9 attached hereto.  The
gross amount of all outstanding accounts and notes receivable of Seller
Companies are due, valid, genuine and subsisting Claims against account debtors
arising out of bona fide services rendered in accordance with the usual business
practices and historical collection experience of Seller Companies and are
subject to no counterclaims, defenses, deductions or set-offs and have been
outstanding for the periods indicated in the aging analysis at Schedule 2.9
attached hereto. No Seller Company nor Parent knows of any reason why such
accounts receivable would not be collectible by Seller Companies according to
approximately the same ratios as accounts receivable have been historically
collectible by Seller Companies.  The gross amount of all outstanding accounts
and notes receivable included on Schedule 2.9 attached hereto and generated
through the Closing Date arose in the ordinary course of business.  No Seller
Company has incurred any liabilities to patients for discounts except as
provided in the Financial Statements.
 
2.10 Agreements and Commitments.  
 
2.10.1 Except as set forth in Schedule 2.10.1 attached hereto, in connection
with the Business, neither Parent nor any Seller Company is a party to any
written or oral:
 
(a) pension, profit sharing, Option, employee ownership purchase, stock
appreciation right, phantom stock option or other plan providing for deferred or
other compensation to employees of Seller Companies or any other employee
benefit plan (other than as set forth in Schedule 2.22 attached hereto), or any
Contract with any labor union or labor group;
 
(b) Contract relating to loans to officers, directors, managers, Parent or any
Affiliates thereof;
 
 
- 13 -

--------------------------------------------------------------------------------

 
(c) Contract relating to the borrowing of money or the mortgaging, pledging or
otherwise placing a Lien on any Acquired Asset;
 
(d) Guarantee that will be an Assumed Obligation;
 
(e) Contract that will be an Acquired Asset under which Parent or any Seller
Company has advanced or loaned or agreed to advance or loan, any Person amounts
in the aggregate exceeding $10,000;
 
(f) Contract pursuant to which Parent or any Seller Company is (and Purchaser
will become) lessor of or permits any third party to hold or operate any
property, real or personal, owned or controlled by Parent or Seller Companies;
 
(g) Contract pursuant to which any Parent or any Seller Company is (and
Purchaser will become) lessee of any property, real or personal, owned or
controlled by another Person;
 
(h) warranty Contract with respect to its services rendered or its products sold
or leased;
 
(i) Contract or non-competition provision in any Contract prohibiting it from
freely engaging in any business or competing anywhere in the world;
 
(j) Contract for the purchase, acquisition or supply of inventory and other
property and assets, whether for resale or otherwise in excess of $10,000;
 
(k) Contracts with independent  agents, brokers, dealers or distributors which
provide for annual payments in excess of $10,000;
 
(l) employment, consulting, sales, commissions, advertising or marketing
Contracts;
 
(m) Contract with Physicians;
 
(n) Contracts providing for “take or pay” or similar unconditional purchase or
payment obligations;
 
(o) Contracts with Persons with which, directly or indirectly, an Affiliate or
Parent also has a Contract;
 
(p) Contract that requires the consent of any Person, or contains any provision
that would result in a modification of any rights or obligation of any Person
thereunder upon a change in control of any Seller Company or the sale of the
Acquired Assets by Seller Companies or that would provide any Person any remedy
(including rescission or liquidated damages), in connection with the execution,
delivery or performance of this Agreement and the agreements, documents and the
consummation of the transactions contemplated hereby and thereby;
 
 
- 14 -

--------------------------------------------------------------------------------

 
(q) nondisclosure or confidentiality Contracts;
 
(r) power of attorney or other similar Contract or grant of agency;
 
(s) third party payor Contract or other Contract from which any Seller Company
is reimbursed or otherwise paid for the provision of healthcare services; or
 
(t) Any other Contract that is material to any Seller Company’s operations or
business prospects or involves consideration in excess of $25,000 annually,
excluding any purchase orders in the ordinary course of business.
 
2.10.2 Parent and each Seller Company has performed in all material respects all
obligations required to be performed by it and is not in default in any respect
under or in breach of nor in receipt of any Claim of default or breach under any
material Contract that is an Acquired Asset or to which Parent or such Seller
Company is subject (including without limitation all performance bonds, warranty
obligations or otherwise); no event has occurred that with the passage of time
or the giving of notice or both would result in a default, breach or event of
non-compliance under any material Contract that is an Acquired Asset to which
Parent or any Seller Company is subject (including without limitation all
performance bonds, warranty obligations or otherwise); neither Parent nor any
Seller Company has any present expectation or intention of fully performing all
such obligations; neither Parent nor any Seller Company has any knowledge of any
breach or anticipated breach by the other Persons to any such Contract to which
it is a party.
 
2.10.3 Parent and Seller Companies have delivered to Purchaser true and complete
copies of all the Contracts and documents listed in the schedules to this
Agreement.
 
2.10.4 Schedule 2.10.4 attached hereto sets forth a complete and accurate list
of each outstanding bid or proposal for business submitted by Seller Companies
in excess of $10,000.
 
2.10.5 Except as set forth on Schedule 2.10.5 attached hereto, no party to any
Contract has, within the twelve (12) months preceding the date hereof, given
Parent or any Seller Company written notice repudiating any provision thereof or
indicating an intention to exercise any right of cancellation, termination or
non-renewal thereof.
 
2.10.6 Except as set forth on Schedule 2.10.6 attached hereto, each Contract is
assignable to Purchaser without the consent of any third party or any increase
in any payment or change in any term provided for thereunder, and no Contract
requires the consent of any other party, any increase in any payment or change
in any term provided for thereunder, in connection with the transactions
contemplated hereby.
 
2.11 Government Contracts.  Except as set forth on Schedule 2.11 attached
hereto:
 
2.11.1 Neither Parent nor any Seller Company is a party to any Contract or
subject to any Regulation that would result in the termination of any Government
Contract that is part of the Business or that would impose any limitation on
Seller Companies’ ability to perform a Government Contract that is part of the
Business or to continue the Business (whether as the Business is conducted prior
to Closing or as the Business is contemplated to be conducted pursuant to the
transactions contemplated pursuant to this Agreement and the agreements,
documents and transactions contemplated hereby and thereby).
 
 
- 15 -

--------------------------------------------------------------------------------

 
2.11.2 No payment has been made by Parent, any Seller Company or by any Person
authorized to act on its behalf, to any Person in connection with any Government
Contract of any Seller Company or Parent in violation of applicable United
States or foreign procurement Regulations, including without limitation any
criminal or civil Regulations relating to bribes or gratuities, or in violation
of the Foreign Corrupt Practices Act.
 
2.11.3 With respect to each Government Contract that is part of the Business to
which any Seller Company or Parent is a party:  (i) all representations and
certifications executed, acknowledged or set forth in or pertaining to such
Government Contract were complete and correct as of their effective date, and
each Seller Company and Parent have complied with all such representations and
certifications; (ii) neither the United States government nor any prime
contractor, subcontractor or other Person has notified a Seller Company or
Parent, either orally or in writing, that such Seller Company or Parent has
breached or violated any Regulation, or any certificate, representation, clause,
provision or requirement pertaining to such Government Contract; and (iii) no
termination for convenience or termination for default has occurred within the
last three (3) years, and no cure notice or show cause notice is currently in
effect pertaining to, such Government Contract.
 
2.11.4 Neither Parent, any Seller Company nor any of their directors, managers,
officers, employees or owners is (or during the last five (5) years has been)
under administrative, civil or criminal investigation or indictment by any
Governmental Entity with respect to any alleged irregularity, misstatement or
omission arising under or relating to any Government Contract that is part of
the Business.  During the last five (5) years, neither Parent, nor any Seller
Company has conducted or initiated any internal investigation or made a
voluntary disclosure to the United States government related to the same.
 
2.11.5 There exist (i) no outstanding Claims against any Seller Company or
Parent, either by the United States government or by any prime contractor,
subcontractor, vendor or other third party, arising under or relating to any
Government Contract that is part of the Business, and (ii) no disputes between
any Seller Company or Parent, on the one hand, and the United States government,
on the other hand, under the Contract Disputes Act or any other federal
Regulation or between any Seller Company or Parent on the one hand, and any
prime contractor, subcontractor or vendor, on the other hand, arising under or
relating to any Government Contract that is part of the Business.
 
2.11.6 No Seller Company, nor any of their directors, managers, officers,
employees or owners is (or during the last five (5) years has been) suspended or
debarred from doing business with the United States government or other
Authority or is (or during such period was) the subject to a finding of
nonresponsibility or ineligibility for United States government contracting.
 
2.12 Litigation.  Schedule 2.12 attached hereto sets forth a true and complete
list of all Claims and Orders involving any Seller Company, Parent and/or, to
the knowledge of Seller Companies and Parent, the PA since January 1, 2005
relating to the Business.  Except as set forth in Schedule 2.12 attached hereto,
to the best knowledge of Seller Companies and Parent, there is no Claim or Order
relating to the Business threatened against or affecting Parent, any Seller
Company, the PA, the Acquired Assets, the Business or the Equity Interests, nor
is there any reasonable basis therefor.  Neither Parent, any Seller Company nor,
to the knowledge of Seller Companies and Parent, the PA is in default under or
with respect to any Order described in Schedule 2.12 attached hereto.  Except as
set forth on Schedule 2.12 attached hereto, Parent, each Seller Company and, to
the knowledge of Seller Companies and Parent, the PA are fully insured with
respect to each of the matters set forth on Schedule 2.12 attached hereto and
neither Parent, any Seller Company nor, to the knowledge of Seller Companies and
Parent, the PA has received any opinion or a memorandum or advice from legal
counsel to the effect that it is exposed, from a legal standpoint, to any
liability or obligations that could have an adverse effect in excess of
$10,000.  In connection with the Business, no Authorities are currently
conducting investigations, and there are no proceedings, against any Seller
Company, Parent or, to the knowledge of Seller Companies and Parent, the PA and,
to Seller Companies’ and Parent’s knowledge, no such investigation or proceeding
is being threatened.
 
 
- 16 -

--------------------------------------------------------------------------------

 
2.13 Taxes.  
 
2.13.1 Tax Returns.  Seller Companies have timely filed or caused to be timely
filed or will timely file or cause to be timely filed (taking into account any
applicable extension of time within which to file) with the appropriate Taxing
Authorities all Federal, state, foreign and local Tax returns, statements,
forms, reports and other documents (including elections, declarations,
disclosures, schedules, estimates and information tax returns) for Taxes (“Tax
Returns”) that are required to be filed by, or with respect to, the income or
operations of the Business or the ownership of the Acquired Assets on or prior
to the Closing Date.  Such Tax Returns are and will be true, correct and
complete in all material respects.  Other than as set forth on Schedule 2.13.1
attached hereto, Seller Companies have not requested any extension of time
within which to file any Tax Return.  The Tax Returns that covered or will cover
periods prior to the Closing Date have accurately reflected and will accurately
reflect all liability for Taxes of Seller Companies for the periods covered
thereby.
 
2.13.2 Payment of Taxes.  Except as set forth on Schedule 2.13.2, all Taxes and
Tax liabilities due by or with respect to the income, assets or operations of
the Business and the ownership of the Acquired Assets for all taxable years or
other taxable periods that end on or before the Closing Date and, with respect
to any taxable year or other taxable period beginning on or before and ending
after the Closing Date, the portion of such taxable year or period ending on and
including the Closing Date have been or will be timely paid in full.
 
2.13.3 Other Tax Matters.
 
(a) Except as set forth on Schedule 2.13.3(a), since January 1, 2004, no Seller
Company has been, nor to its knowledge will be, the subject of an audit or other
examination of Taxes by the Taxing Authorities of any nation, state or locality
with respect to the income or operations of the Business or the ownership of the
Acquired Assets; and, to the knowledge of Parent, Seller Companies or any
officer or employee of Seller Companies, no such audit is contemplated or
pending; and neither Parent nor any Seller Company has received any written
notices from any Taxing Authority relating to any issue that could affect any
Tax liability with respect to the income or operations of the Business or the
ownership of the Acquired Assets.
 
 
- 17 -

--------------------------------------------------------------------------------

 
(b) No Seller Company nor Parent has entered into an agreement or waiver or been
requested to enter into an agreement or waiver extending any statute of
limitations relating to the payment or collection of Taxes with respect to the
income or operations of the Business or the ownership of the Acquired Assets
that has not expired and is not presently contesting the Tax liability with
respect to the income or operations of the Business or the ownership of the
Acquired Assets before any Taxing Authority or court, tribunal or agency.
 
(c) All Taxes that Seller Companies are required by law to withhold or collect
with respect to the income or operations of the Business or the ownership of the
Acquired Assets in connection with amounts paid or owing to any employee,
independent contractor, creditor, member or other third party have been duly
withheld or collected, and have been timely paid over to the proper Taxing
Authorities to the extent due and payable.
 
(d) There are no existing or, to Parent’s and Seller’s Companies’ knowledge,
threatened Liens for Taxes upon the Acquired Assets or the Equity Interests
except for Liens for current Taxes not yet due and payable.
 
(e) Neither Parent nor any Seller Company has received a written notice of a
Claim made by any Taxing Authority in a jurisdiction where a Seller Company does
not file Tax Returns with respect to the income or operations of the Business or
the ownership of the Acquired Assets that a Seller Company is or may be subject
to taxation by that jurisdiction with respect to the income or operations of the
Business or the ownership of the Acquired Assets.
 
(f) There are no material security interests on any of the Acquired Assets that
arose in connection with any failure (or alleged failure) to pay any Taxes.
 
(g) No Seller Company has been included in any “consolidated,” “unitary” or
“combined” Tax Return provided for under the law of the United States, any
foreign jurisdiction or any state or locality with respect to Taxes for any
taxable period for which the statute of limitations has not expired. The basis
of any depreciable assets, and the methods used in determining allowable
depreciation (including cost recovery) of each Seller Company, are, to the best
knowledge of Seller Companies, correct and in compliance with the Code.
 
(h) There are no tax sharing, allocation, indemnification or similar agreements
in effect as between any Seller Company or any predecessor or Affiliate thereof
and any other party (including Parent or any predecessors or Affiliates thereof)
under which Purchaser or any Seller Company could be liable for any Taxes or
other Claims of any party.
 
(i) Neither Parent nor any Seller Company is a “foreign person” within the
meaning of Section 1445 of the Code.
 
 
- 18 -

--------------------------------------------------------------------------------

 
(j) Neither Parent nor any Seller Company has been a “United States real
property holding corporation” within the meaning of Section 897(c)(2) of the
Code at any time during the five-year period ending on the date hereof.
 
(k) No indebtedness of any Seller Company consists of “corporate acquisition
indebtedness” within the meaning of Section 279 of the Code.
 
(l) No Seller Company has applied for, been granted, or agreed to any accounting
method change for which such Seller Company will be required to take into
account any adjustment under Section 481 of the Code or any similar provision of
the Code or the corresponding tax laws of any nation, state or locality.
 
(m) No Seller Company is a party to any agreement that would require Parent,
such Seller Company or any Affiliate thereof to make any payment that would
constitute an “excess parachute payment” for purposes of Sections 280G and 4999
of the Code.
 
(n) Seller Companies have delivered or made available to Purchaser copies of
each of the Tax Returns for income Taxes filed on behalf of each Seller Company
since January 1, 2006.
 
(o) Seller Companies have not engaged in a “reportable transaction” within the
meaning of Treasury Regulations Section 1.6011-4(b).
 
(p) No power of attorney has been granted by any Seller Company with respect to
any matter relating to Taxes that is currently in force.
 
2.14 Banking Arrangements.  Schedule 2.14 attached hereto sets forth the name of
each bank in or with which each Seller Company or, to Seller Companies’
knowledge, the PA, has an account, credit line or safety deposit box, and a
brief description of each such account, credit line or safety deposit box,
including the names of all persons currently authorized to draw thereon or
having access thereto.
 
2.15 Liens; Indebtedness; Collateral.  Except as disclosed in Schedule 2.15
attached hereto (a) there are no Liens, Claims or Orders on or with respect to
the Business or any of the Acquired Assets or the Equity Interests, (b) Seller
Companies have no Indebtedness or liabilities of any nature, whether accrued,
absolute, contingent or otherwise with respect to the Business and the Acquired
Assets, (c) no Seller Company has pledged any of its accounts receivable or
Acquired Assets with respect to any liability, obligation or Indebtedness of
such Seller Company or otherwise to any Person, and (d) Parent has not pledged
any of the Equity Interests with respect to any liability, obligation or
Indebtedness of any Seller Company or otherwise to any Person.  Except as
disclosed in Schedule 2.15 attached hereto, there are no facts in existence on
the date hereof known or that should be known to any Seller Company or Parent
that might reasonably serve as the basis for any Lien, Claim or Order of any
Seller Company or Parent.
 
2.16 Licenses.  Each Seller Company and the PA has at all times had all material
Permits needed or required by law to operate the Business (collectively, the
“Licenses”).  Schedule 2.16 attached hereto is an accurate list and summary
description of all such Licenses owned or held by Seller Companies relating to
the ownership, development or operations of the Business or any of the Acquired
Assets, all of which are now and as of Closing Date shall be in good standing
and full force and effect and not subject to meritorious challenge, and to the
knowledge of Parent and Seller Companies, no suspension or cancellation of any
such Licenses is threatened and there is no basis for believing that any such
Licenses will not be renewable upon expiration.
 
 
- 19 -

--------------------------------------------------------------------------------

 
2.17 Compliance with Law.  
 
2.17.1 Parent, Seller Companies and the PA are and have at all times been in
material compliance with all applicable statutes, rules, Regulations, Orders and
requirements of all federal, state, and local commissions, boards, bureaus, and
agencies having jurisdiction over Parent, Seller Companies, the PA and the
Business and the operations of the Business at each Location, including, but not
limited to, the false claims, false representations, anti-kickback and all other
provisions of the Medicare/Medicaid fraud and abuse laws (42 U.S.C. § 1320a-7 et
seq.), the physician self-referral provisions of the Stark Law (42 U.S.C. §
1395nn) and the Health Insurance Portability and Accountability Act of 1996
(“HIPAA”), including the final regulations promulgated thereunder. Parent,
Seller Companies and the PA have timely and accurately filed all material
reports, returns, data, and other information required by federal, state,
municipal or other governmental authorities that control, directly or
indirectly, Parent’s, Seller Companies’ or the PA’s activities to be filed with
any commissions, boards, bureaus, and agencies and has paid all sums heretofore
due with respect to such reports and returns.  No such report or return has been
inaccurate, incomplete or misleading. Parent, Seller Companies and the PA have
timely and accurately filed all requisite reimbursable claims and other reports
required to be filed or otherwise filed in connection with all state and federal
Medicare and Medicaid programs in which Parent, Seller Companies and/or the PA
participate that are due on or before the Closing Date or that relate to
services provided at the Locations on or before the Closing Date.  There are no
Claims pending or, to the knowledge of Parent and Seller Companies, threatened
or scheduled before any authority, including without limitation any
intermediary, carrier, or other state or federal agency with respect to any
Medicare and Medicaid claim filed by Parent, Seller Companies and/or the PA on
or before the Closing Date, or program compliance matters, that could have a
detrimental effect on Parent, Seller Companies and/or the PA, the operations or
utility thereof, or the transactions contemplated pursuant to this Agreement and
the agreements, documents and transactions contemplated hereby and
thereby.  Except for routinely scheduled Medicare and Medicaid program
participation and certification surveys pursuant to Seller Companies’ and the
PA’s Medicare and Medicaid contracts and filings, no valid program integrity
review related to Parent, Seller Companies or the PA has been conducted by any
authority in connection with the Medicare or Medicaid programs, and no such
review is scheduled, pending, or, to Parent’s or Seller Companies’ knowledge,
threatened against or affecting Seller Companies, the PA the Business, the
Acquired Assets, or the consummation of the transactions contemplated pursuant
to this Agreement and the agreements, documents and transactions contemplated
hereby and thereby.
 
2.17.2 With respect to HIPAA, each Seller Company and the PA has in place plans,
policies and or procedures designed to comply with the Standards for Privacy of
Individually Identifiable Health Information, the Security Standards for the
Protection of Electronic Protected Health Information and the Standards for
Electronic Transactions and Code Sets promulgated pursuant to HIPAA and any New
Jersey laws relating to patient privacy and/or the security, use or disclosure
of health care records (collectively, the “HIPAA Regulations”).  Schedule 2.17.2
attached hereto describes all plans and other efforts of the PA and Seller
Companies to comply with the HIPAA Regulations, if and to the extent applicable,
whether such plans and efforts have been put into place or are in
process.  Schedule 2.17.2 attached  hereto includes but is not limited in any
manner whatsoever to any privacy compliance plan or security compliance plan of
the PA and Seller Companies (collectively or individually) in place or in
development, and any plans, analyses or budgets relating to information systems
including but not limited to necessary purchases, upgrades or modifications to
further any of PA’s and Seller Companies’ efforts to comply with the HIPAA
Regulations.  Seller Companies have provided Purchaser with true, accurate and
complete copies of the PA and Seller Companies’ manuals and plans designed to
comply with the HIPAA Regulations.
 
 
- 20 -

--------------------------------------------------------------------------------

 
2.18 Rates and Reimbursement Policies.  No Seller Company has any rate appeal
currently pending before any Authority or any administrator of any third-party
payor program.  No Seller Company nor Parent has any knowledge of any applicable
affecting rates or reimbursement procedures that has been enacted, promulgated
or issued within the eighteen (18) months preceding the Closing Date or any such
legal requirement proposed or currently pending in the State of New Jersey or at
the federal level that could have a Material Adverse Effect on any Seller
Company or may result in the imposition of additional Medicaid, Medicare,
charity, free care or welfare obligations, or other discounted or government
assisted patients of the Business.  No Seller Company nor Parent has any
knowledge of any impending proposed reduction in reimbursement from third party
or other payors.
 
2.19 Physicians.  Schedule 2.19 attached hereto sets forth a list of each
physician (the “Scheduled Physicians”) who has or had a financial relationship
(including without limitation, professional reading, medical director,
supervision, shared ancillary, and block lease arrangement) with any Seller
Company, the PA or the Imaging Centers within the twenty four (24) calendar
months immediately prior to Closing.  The aggregate compensation, if any, paid
to any physician set forth on Schedule 2.19 attached hereto is consistent with
fair market value in arm’s length transactions and the services contracted for
do not exceed that which are reasonably necessary to accomplish the commercially
reasonable business purpose of the services.  True, accurate and complete copies
of any agreements with the Scheduled Physicians have been provided to
Purchaser.  Seller Companies or the PA have properly disclosed to and obtained
approval from CMS for each physician who performs professional interpretations
on behalf of Seller Companies and any Imaging Center and for whom Seller
Companies bill (the “Reading Physicians”) and has caused each of the Reading
Physicians to properly execute and file or cause to be filed with the
appropriate carrier or other Authority a Medicare 855-R reassignment permitting
Seller Companies or the PA to bill on behalf of such physician or otherwise
comply with the Medicare purchase diagnostic interpretation rules.  Each Seller
Company or the PA has properly disclosed to and obtained approval from CMS for
each physician who supervises the provision of any diagnostic test at an Imaging
Center (the “Supervising Physicians”, and, together with the Reading Physicians
and Scheduled Physicians, the “Physicians”), and each Supervising Physician has
properly executed a true, accurate and complete Attachment 2 to the CMS 855-B
application, which has been filed with the appropriate carrier or other
Authority.  To Parent’s and/or Seller Companies’ knowledge, no Physician has
threatened to discontinue or to terminate his or her relationship with any
Seller Company or the PA or otherwise not to read for any Seller Company or the
PA.  To Parent’s and/or Seller Companies’ knowledge, none of the Physicians has
expressed plans to retire from the practice of medicine in the next five (5)
years.  
 
 
- 21 -

--------------------------------------------------------------------------------

 
2.19.1 During the three (3) years preceding the Closing Date, to Seller
Companies’ knowledge, Kessler and all other Physicians have been duly licensed
and registered, and in good standing by the State of New Jersey to engage in the
practice of medicine, and said license and registration have not been suspended,
revoked or restricted in any manner;
 
2.19.2 During the three (3) years preceding the Closing Date, to Seller
Companies’ knowledge, Kessler and all other Physicians have had current
controlled substances registrations issued by the State of New Jersey and the
United States Drug Enforcement Administration, which registrations have not been
surrendered, suspended, revoked or restricted in any manner;
 
2.19.3 Except as disclosed in Schedule 2.19.3 attached hereto, neither Parent
nor any Seller Company, as applicable, has been a party or subject to:
 
(a) Any malpractice Claim (whether or not filed in court), settlement,
settlement allocation, judgment, verdict or decree;
 
(b) Any disciplinary, peer review or professional review investigation,
proceeding or action instituted by any licensure board, hospital, medical
school, health care facility or entity, professional society or association,
third-party payor, peer review or professional review committee or body, or
governmental agency;
 
(c) Any criminal complaint, indictment or criminal proceedings;
 
(d) Any investigation or proceedings, whether administrative, civil or criminal,
relating to an allegation of filing false health care Claims, violating
anti-kickback or fee-splitting laws, or engaging in other billing improprieties;
 
(e) Any allegation, or any investigation or proceeding based on any allegation
of violating professional ethics or standards, or engaging in illegal, immoral
or other misconduct (of any nature or degree); or
 
(f) Any denial or withdrawal of an application in any state for licensure as a
physician, for medical staff privileges at any hospital or other health care
entity, for board certification or recertification, for participation in any
third-party payment program, for state or federal controlled substances
registration, or for malpractice insurance.
 
2.19.4 With respect to all operations, practices, real property, plants,
structures, machinery, equipment and other property, employees, products and
services and all other aspects of the Business, Seller Companies and the PA have
continuously operated in compliance with all applicable Regulations and Orders,
including, without limitation, all Regulations relating to the safe conduct of
business, environmental protection, quality and labeling, antitrust, consumer
protection, sanitation, fire, zoning, building and occupational safety, and in
addition, with respect to Seller Companies, in compliance with all applicable
Regulations and Orders relating to equal opportunity, discrimination and health.
There are no Claims pending, or, to the knowledge of Parent and Seller
Companies,  threatened, nor has any Seller Company nor Parent received any
written notice regarding any violations of any Regulations or Orders enforced by
any Authority claiming jurisdiction over Seller Companies, Parent, the PA, the
Business or the Acquired Assets.
 
 
- 22 -

--------------------------------------------------------------------------------

 
2.19.5 Seller Companies and the PA hold all material registrations,
accreditations and other certifications required for the conduct of the Business
by any Authority or trade group and Seller Companies and the PA have operated in
compliance with the terms and conditions of all such registrations,
accreditations and certifications.  Neither Parent, any Seller Company nor, to
the knowledge of Seller Companies and Parent, the PA has received any notice
alleging that any Seller Company or, to the knowledge of Seller Companies and
Parent, the PA has failed to hold any such material registration, accreditation
or other certification.
 
2.20 Improper and Other Payments.  (a) No Seller Company, nor any director,
manager, officer, key employee thereof, nor, to Parent’s or Seller Companies’
knowledge, any agent or representative of any Seller Company nor any Person
acting on behalf of any Seller Company or Parent, has made, paid or received any
unlawful bribes, kickbacks or other similar payments to or from any Person or
Authority, (b) no contributions have been made, directly or indirectly, to a
domestic or foreign political party or candidate, (c) no improper foreign
payment (as defined in the Foreign Corrupt Practices Act) has been made, and (d)
the internal accounting controls of Seller Companies are believed by Parent’s
and Seller Companies’ management to be adequate to detect any of the foregoing
under the circumstances of the Business currently and previously.
 
2.21 Intellectual Property.
 
2.21.1 Schedule 2.21.1 attached hereto is a complete and accurate list of all
Intellectual Property used or held for use in the Business by Seller Companies
or Parent.  To the extent indicated on such schedule, the Intellectual Property
set forth on Schedule 2.21.1 attached hereto has been duly registered in, filed
in or issued by the United States Patent and Trademark Office, United States
Copyright Office, a duly accredited and appropriate domain name registrar, the
appropriate offices in the various states of the United States and the
appropriate offices of other jurisdictions (foreign and domestic), and each such
registration, filing and issuance remains in full force and effect as of the
Closing Date.  Copies of all items of Business Intellectual Property on Schedule
2.21.1 attached hereto and other material Intellectual Property used or held for
use in the Business, which have been reduced to writing or other tangible form,
have been delivered by Seller Companies to Purchaser (including, without
limitation true and complete copies of all related licenses, and amendments and
modifications thereto).
 
2.21.2 Except as set forth in Schedule 2.21.2 attached hereto, no Seller Company
is a party to any license or Contract, whether as licensor, licensee, or
otherwise with respect to any Intellectual Property. To the extent any
Intellectual Property is used under license in the Business by Seller Companies,
no notice of a material default has been sent or received by any Seller Company
under any such license that remains uncured, and the execution, delivery or
performance of Seller Companies’ obligations hereunder will not result in such a
default.  Each such license agreement is a legal, valid and binding obligation
of Seller Companies and each of the other parties thereto, enforceable in
accordance with the terms thereof.
 
 
- 23 -

--------------------------------------------------------------------------------

 
2.21.3 Seller Companies exclusively own or are licensed to use all of the
Business Intellectual Property used or held for use in the Business, free and
clear of any Liens, Orders and other adverse Claims, without obligation to pay
any royalty or any other fees with respect thereto.  Seller Companies do not use
any Intellectual Property other than the Business Intellectual Property and
other Intellectual Property licensed to Seller Companies pursuant to valid and
enforceable license agreements.  To the knowledge of Parent and Seller
Companies, Seller Companies’ use of the Business Intellectual Property
(including, without limitation, the manufacturing, marketing, licensing, sale or
distribution of products and the general conduct and operations of the Business)
does not violate, infringe, misappropriate or misuse any intellectual property
rights of any third party.  No Business Intellectual Property has been
cancelled, abandoned or otherwise terminated and all renewal and maintenance
fees in respect thereof have been duly paid.  There are no actions that must be
taken or payments that must be made by Seller Companies within 180 days
following the Closing Date that, if not taken, will adversely affect Business
Intellectual Property.  Seller Companies have the exclusive right to file,
prosecute and maintain all applications and registrations with respect to the
Business Intellectual Property.
 
2.21.4 Neither Parent nor any Seller Company has received any written notice or
Claim from any third party challenging the right of any Seller Company to use
any of the Business Intellectual Property or other Intellectual Property.  The
Business Intellectual Property, together with the other Intellectual Property
licensed to Seller Companies pursuant to valid and enforceable license
agreements, constitutes all the Intellectual Property necessary to operate the
Business as of the Closing Date and thereafter, in the manner in which it is
presently operated and pursuant to the transactions contemplated pursuant to
this Agreement and the agreements, documents and transactions contemplated
hereby and thereby.
 
2.21.5 Except as set forth in Schedule 2.21.5 attached hereto, no Seller Company
has made any Claim in writing of a violation, infringement, misuse or
misappropriation by any third party (including, without limitation, any employee
or former employee of such Seller Company) of its rights to, or in connection
with any Business Intellectual Property, which Claim is still pending.  Except
as set forth in Schedule 2.21.5 attached hereto, no Seller Company has entered
into any Contract to indemnify any other Person against any charge of
infringement of any Intellectual Property, other than indemnification provisions
contained in purchase orders or license agreements arising in the ordinary
course of business.
 
2.21.6 To the best knowledge of Parent and Seller Companies, there are no
pending or threatened Claims by any Person or Authority of any violation,
infringement, misuse or misappropriation by Seller Companies of any Intellectual
Property owned by any third party, or of the invalidity of any patent or
registration of a copyright, trademark, service mark, domain name, or trade name
included in Business Intellectual Property.  No Seller Company nor Parent knows
of any valid basis for any such Claim(s).
 
2.21.7 Seller Companies have taken all necessary and reasonable steps to protect
and preserve the confidentiality of all trade secrets, know-how, source codes,
databases, customer lists, schematics, ideas, algorithms and processes and all
use, disclosure or appropriation thereof by or to any third party has been
pursuant to the terms of a written agreement between such third party and Seller
Companies.  No Seller Company has breached any Contracts of non-disclosure or
confidentiality.
 
 
- 24 -

--------------------------------------------------------------------------------

 
2.21.8 None of the Intellectual Property used, owned or licensed by HealthIXS
Corporation, a wholly-owned subsidiary of Parent, is used in, related to,
licensed by or necessary in any manner whatsoever for the operation of the
Business or the ownership of the Acquired Assets.
 
2.21.9 For the twelve (12) month period prior to the Closing Date, the Internet
domain names and URLs of Business Intellectual Property (together with any
content and other materials accessible and/or displayed thereon, the “Sites”)
direct and resolve to the appropriate Internet protocol addresses and are, and
have been, maintained and accessible to Internet users on those certain
computers used by Seller Companies to make the Sites so accessible (the
“Server”) approximately twenty-four (24) hours per day, seven (7) days per week
(“24/7”) and are and have been operational for downloading content from the
Server on a 24/7 basis.  Seller Companies have fully operational back-up copies
of the Sites (and all related software, databases and other information), made
from the current versions of the Sites as accessible to Internet users on the
Server (and copied directly therefrom), which copies will have been made at
least every two weeks from the date hereof until the Closing Date.  Such back-up
copies are kept in a safe and secure environment, fit for the back-up of media,
and are not located at the same location of the Server.  Seller Companies have
no reason to believe that the Sites will not operate on the Server or will not
continue to be accessible to Internet users on a 24/7 basis prior to, at the
time of, and after the Closing Date.
 
2.22 Employee Benefit Plans.  
 
2.22.1 Schedule 2.22 attached hereto sets forth a true, complete and correct
list of all “employee benefit plans”, as defined in § 3(3) of the Employee
Retirement Security Act of 1974, as amended and the rules and regulations
promulgated thereunder (collectively, “ERISA”), all benefit plans as defined in
§ 6039D of the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder (the “Code”), and all other bonus, incentive
compensation, deferred compensation, profit sharing, ownership interest option,
severance, supplemental unemployment, layoff, salary continuation, retirement,
pension, health, life insurance, disability, group insurance, vacation, holiday,
sick leave, fringe benefit or welfare plan or employment, consulting, change in
control, independent contractor, professional services, confidentiality, or
non-competition agreement or any other similar plan, agreement, policy or
understanding (whether oral or written, qualified or non-qualified) and any
trust, insurance, escrow or other funding arrangement related thereto (i) which
is currently or has been at any time within the last five (5) years maintained
or contributed to by Parent, Seller Companies or any ERISA Affiliate for the
benefit of any Employee of the Business, or (ii) with respect to which Parent,
Seller Companies or any ERISA Affiliate has any liability or obligations to any
current or former Employee, or the dependents of any current or former Employee,
of the Business, regardless of whether funded, or (iii) that could result in the
imposition of liability or obligation of any kind or nature, whether accrued,
absolute, contingent, direct, indirect, known or unknown, perfected or inchoate
or otherwise and whether or not now due or to become due, to Seller Companies
(all of which are collectively referred to as the “Benefit Plans”).
 
2.22.2 Neither Parent, Seller Companies, nor any ERISA Affiliate have been
liable at any time within the last ten (10) years for contributions to a defined
benefit pension plan that is subject to Section 412 of the Code, Section 302 of
ERISA and/or Title IV of ERISA.  Parent and Seller Companies sponsor a money
purchase pension plan that is subject to Section 412 of the Code and Section 302
of ERISA.  There are no “accumulated funding deficiencies” within the meaning of
ERISA or the Code or any federal excise tax or liability on account of any
deficient fundings in respect of the Benefit Plans.  No reportable event(s)
(within the meaning of ERISA) or prohibited transaction(s) (within the meaning
of the Code) has occurred in respect of the Benefit Plans.
 
 
- 25 -

--------------------------------------------------------------------------------

 
2.22.3 Seller Companies have heretofore provided to Purchaser, with respect to
each of the Benefit Plans, true, accurate and complete copies of the following
documents as applicable: (i) the Benefit Plan document and all amendments or a
written summary of any Benefit Plan not reduced to writing, (ii) the Form 5500
filings (to the extent applicable) for each Benefit Plan for the 2007 calendar
year; (iii) the most recently issued IRS favorable determination, opinion, or
notification letter (to the extent applicable) for each Benefit Plan; (iv) all
personnel, payroll and employment manuals and policies related to any Employee
for the 2007 or the 2008 calendar year, and (v) such other documents, records or
other materials related thereto reasonably requested by Purchaser prior to the
Closing Date.
 
2.22.4 There have been no prohibited transactions, breaches of fiduciary duty or
other material breaches or violations of any law applicable to the Benefit Plans
and related funding arrangements that could subject Seller Companies or
Purchaser to any material liability.  Each Benefit Plan intended to be qualified
under Section 401(a) of the Code has a current favorable determination letter
(or, in the case of a standardized form or paired plan, a favorable opinion or
notification letter), and no event has occurred which could cause any Benefit
Plan to become disqualified for purposes of Section 401(a) of the Code.  Each
Benefit Plan has been operated in all material respects in compliance with
applicable law, including Section 401(a) of the Code and ERISA, as applicable,
and in accordance with its terms.
 
2.22.5 All required reports, tax returns, documents and plan descriptions of the
Benefit Plans have been timely filed with the Internal Revenue Service and the
U.S. Department of Labor (“DOL”) and/or, as appropriate, provided to
participants in the Benefit Plans.
 
2.22.6 There are no pending Claims relating to any Benefit Plan (other than
ordinary course Claims for benefits) and, to the best knowledge of Parent and
Seller Companies, none are threatened.  The Benefit Plans do not discriminate in
operating in favor of employees who are officers or highly compensated.  The
Benefit Plans have not been audited or investigated by either the Internal
Revenue Service, the Department of Labor or the Pension Benefit Guaranty
Corporation within the last five (5) years, and there are no outstanding issues
with reference to the Benefit Plans pending before said governmental agencies.
 
2.22.7 No written or oral representations have been made to any Employee
promising or guaranteeing any employer payment or funding, and no Benefit Plans
provide, for the continuation of medical, dental, life or disability insurance
coverage for any former Employee or such former Employee’s beneficiaries for any
period of time beyond the end of the Employee’s termination date (except to the
extent of coverage required under Title I, Part 6, of ERISA (“COBRA”) and solely
at the cost of the former Employee).  The consummation of the transactions
contemplated pursuant to this Agreement and the agreements, documents and
transactions contemplated hereby and thereby will not accelerate the time of
vesting or payment, or increase the amount, of compensation to any Employee,
except to the extent required by the Code.  No Benefit Plans or other contracts
or arrangements provide for payments to any Employee that would be triggered by
the consummation of the transactions contemplated pursuant to this Agreement and
the agreements, documents and transactions contemplated hereby and thereby would
subject any person to excise tax under Section 4999 of the Code (i.e., “golden
parachute” taxes).  With respect to the Employees, no Seller Company nor Parent
has made any payments, is not obligated to make any payments, and is not a party
to any agreement that under certain circumstances could obligate it to make any
payments that will not be deductible under Section 280G of the Code.
 
 
- 26 -

--------------------------------------------------------------------------------

 
2.22.8 Parent, Seller Companies and each of their ERISA Affiliates have
substantially complied with the continuation coverage provisions of COBRA with
respect to all Employees.  Purchaser shall not assume responsibility for any
current COBRA beneficiary of Seller Companies or Parent.
 
2.22.9 Neither Parent, nor any Seller Company or any ERISA Affiliate nor any
other employer who has participated or is participating in any Benefit Plan (a
“Sponsor”) has incurred any liability to the DOL or the Internal Revenue Service
in connection with any of the Benefit Plans, and no condition exists that
presents a risk to Parent, Seller Companies or any Sponsor of incurring any
material liability to the DOL or the Internal Revenue Service in connection with
any of the Benefit Plans.
 
2.22.10 Parent and Seller Companies have paid in full or properly accrued on the
appropriate balance sheet all amounts that are required under the terms of each
Benefit Plan or funding arrangement to have been paid as of the date of this
Agreement with respect to periods prior to the Closing Date.  Further, on or
prior to the due date under applicable law, Seller Companies shall pay in full
all liabilities accrued as of the Closing Date with respect to each Employee in
each Benefit Plan.
 
2.22.11 All amounts required under any Benefit Plan or arrangement that provides
for severance payments to Employees will be paid on or prior to the completion
of the transactions contemplated herein.
 
2.22.12 No lien, security interests, encumbrances or other Liens exist with
respect to the Acquired Assets that were imposed pursuant to the terms of the
Code or ERISA, and no condition exists or could occur that would result in the
imposition of such liens, security interests, encumbrances or Liens with respect
to the Acquired Assets, Seller Companies, or the Business, arising from or
relating to the Benefit Plans.
 
2.22.13 For the purpose of this Section 2.22, the term “ERISA Affiliate” shall
mean (i) any related company or trade or business that is required to be
aggregated with Seller Companies or Parent under Code Sections 414(b), (c), (m)
or (o); (ii) any other company, entity or trade or business that has adopted or
has ever participated in any Benefit Plan; and (iii) any predecessor or
successor company or trade or business of Parent, Seller Companies or any entity
described in Section 2.22.13(i) and (ii) immediately above.
 
 
- 27 -

--------------------------------------------------------------------------------

 
2.23 Employees.  Schedule 2.23 attached hereto sets forth a list of all
officers, directors, managers, and employees of the Business (collectively, the
“Employees”), together with such Employees’ positions, a description of the rate
and basis for their total compensation and leave status (if applicable).  Except
for those Employees who are subject to Contracts described in Schedule 2.10.1(l)
attached hereto, all of the Employees are terminable at will.  To the knowledge
of Seller Companies and Parent, no executive, key employee, or group of
employees has given notice that they intend to terminate employment with the
Business prior to the Closing.  Under no circumstances will any physician or
other duly licensed health care provider that is not otherwise permitted by
applicable New Jersey laws to be an employee of Purchaser.  Each Seller Company
has conducted its business in compliance with all Regulations and Orders
affecting employment and employment practices applicable to Seller Companies,
including the payment of wages and hours.  No Seller Company has ever been party
to or bound by any collective bargaining agreement, and none of the Employees
are represented by any labor organization.  To the knowledge of Seller Companies
and Parent, there is no organizational effort presently being made or threatened
(and none has been made or, to the knowledge of Parent and Seller Companies,
threatened within the last three (3) years) by or on behalf of any labor union
with respect to any Employee.  There have been no strikes, slowdowns, work
stoppages, other job actions, lockouts, material labor disputes, nor any demands
for collective bargaining by any union, labor organization or other Person
during the last three (3) years (nor, to the knowledge of Parent and Seller
Companies, has any such event been threatened).  There is no dispute or
controversy with any union or other organization of the Employees, and no
arbitration proceedings are pending or, to the best knowledge of Seller
Companies and Parent, threatened involving a dispute or controversy affecting
Seller Companies or the Business.  There are no complaints, charges, or Claims
against any Seller Company pending or, to the knowledge of Seller Companies or
Parent, threatened before any Authority based on, arising out of, or in
connection with, or otherwise relating to the employment or termination of
employment of any Employee.  At the Closing, Seller Companies will not have any
liability or obligation to any of their Employees or former employees, officers
or managers (including unaccrued year end bonuses) other than for the payment of
salaries to be paid in the ordinary course of business.  Neither Parent nor any
Seller Companies have taken any action, or failed to take any action, that has
resulted, or would reasonably be likely to result in, any Claim by an Employee
that the Employee has been constructively terminated or due severance
payments.  Upon the consummation of the transactions contemplated pursuant to
this Agreement and the agreements, documents and transactions contemplated
hereby and thereby, Seller Companies will not have any “change in control,”
bonus or other obligations to any Employees, consultants or other Persons
performing services for Seller Companies or the Business.
 
 
- 28 -

--------------------------------------------------------------------------------

 
2.24 Insurance Coverage.  Each Seller Company and, to the knowledge of Seller
Companies and Parent, the PA has maintained in full force and effect, with no
premium arrearages as of the Closing Date, insurance policies bearing the
numbers, for the terms, with the insurance companies or other insurance
providers, in the amounts and providing the coverage set forth on Schedule 2.24
attached hereto.  True and correct copies of all such policies and all
endorsements thereto have been delivered to Purchaser.  Parent and Seller
Companies do not know of any state of facts, or of the occurrence of any event
which might reasonably (a) form the basis for any claim against the PA, Parent
or Seller Companies not fully covered by insurance for liability on account of
any express or implied warranty or tortious omission or commission, or (b)
result in material increase in insurance premiums of PA, Seller Companies with
respect to the Acquired Assets, or the Business as it operates prior to the
Closing Date or as it is contemplated to operate after Closing, pursuant to the
transactions contemplated pursuant to this Agreement and the agreements,
documents and transactions contemplated hereby and thereby.  Schedule 2.24
attached hereto contains a description of all current malpractice liability
insurance policies of Seller Companies and, to the knowledge of Seller Companies
and Parent, the PA.  Except as set forth on Schedule 2.24 attached hereto, to
Parent’s and Seller Companies’ knowledge: (i) neither Parent, any Seller Company
nor the PA has during the three (3) years immediately preceding the Closing
Date, filed any written application for any insurance coverage relating to the
PA’s or Seller Companies’ business or property that has been denied by an
insurance agency or carrier; and (ii) Seller Companies and the PA have been
continuously insured for professional malpractice claims during the same
period.  Schedule 2.24 attached hereto also sets forth a list of all claims for
any insured loss in excess of $5,000 per occurrence filed by Parent, Seller
Companies or, to the knowledge of Seller Companies and Parent, the PA during the
three (3) years immediately preceding the Closing Date, including workers
compensation, general liability, environmental liability and professional
malpractice liability claims. With respect to each insurance policy listed in
Schedule 2.24 attached hereto:  (i) each such policy is legal, valid, binding,
enforceable, and in full force and effect; (ii) each such policy will continue
to be legal, valid, binding, enforceable, and in full force and effect on
identical terms following the consummation of the transactions contemplated
pursuant to this Agreement and the agreements, documents and transactions
contemplated hereby and thereby; (iii) no Seller Company nor Parent nor, to the
knowledge of Seller Companies and Parent, the PA is in breach or default
(including with respect to the payment of premiums or the giving of notices),
and no event has occurred which, with notice or the lapse of time, would
constitute such a breach or default, or permit termination, modification, or
acceleration, under the policy; (iv) no party to such policy has repudiated any
provision thereof; (v) there is no claim pending under any such policy as to
which coverage has been questioned, denied or disputed by the underwriters of
such policies or any notice that a defense will be afforded with reservation of
rights; (vi) neither any Seller Company, Parent nor, to the knowledge of Seller
Companies and Parent, the PA has received: (A) any notice that any issuer of any
such policy has filed for protection under applicable bankruptcy laws or is
otherwise in the process of liquidating or has been liquidated, or (B) any other
indication that such policies are no longer in full force and effect or that the
issuer of any such policy is not longer willing or able to perform its
obligations thereunder; and (vii) neither any Seller Company, Parent, nor, to
the knowledge of Seller Companies and Parent, the PA has received any written
notice from or on behalf of any insurance carrier issuing such policies, that
there will hereafter be a cancellation, or a material increase in the premium or
deductible or non-renewal of existing policies. Seller Companies and, to the
knowledge of Seller Companies and Parent, the PA have been covered during the
past three (3) years by insurance in scope and amount customary and reasonable
for the business in which it has engaged during the aforementioned period.
 
2.25 Appraisal Reports and Surveys.  To the knowledge of Parent and Seller
Companies, within the three (3) year period prior to the Closing Date, there
have been no appraisal reports, surveys or other documents that evaluate or
describe Seller Companies, the Business, the Locations or any of the Acquired
Assets or Acquired Assets that have not been delivered to Purchaser.
 
 
- 29 -

--------------------------------------------------------------------------------

 
2.26 Consents.  Schedule 2.26 attached hereto sets forth a complete list of
consents of governmental and other regulatory agencies or authorities, foreign
or domestic, and non-governmental Persons required to be received by or on the
part of Parent, Seller Companies or, to the knowledge of Seller Companies and
Parent, the PA to enable them to enter into and carry out this Agreement in all
material respects.  All such requisite consents have been, or prior to the
Closing Date will have been, obtained.
 
2.27 Environmental Matters.  Parent or Seller Companies have provided Purchaser
with, or access to, true and complete copies of all environmental reports
documenting the results of inspections, investigations, studies, or tests
conducted in relation to the Locations, Seller Companies or the Business,
including final Phase I and Phase II environmental site assessments, if any,
prepared by or on behalf of Seller Companies, Parent, any lender or financing
source of Parent or Seller Companies or otherwise in the possession or control
of Parent or Seller Companies, relating to Seller Companies, the Locations, the
operation of the Business or, to the knowledge of Seller Companies and Parent,
the PA. Except as disclosed in Schedule 2.27 attached hereto:
 
2.27.1 Seller Companies (i) hold and are in compliance with all Environmental
Permits, and all such Environmental Permits are in full force and effect; and
(ii) currently operate and have operated the Business, the Locations, and any
other property owned, leased or operated by Seller Companies or in connection
with the Business in compliance with applicable Environmental Laws and
Environmental Permits.
 
2.27.2 Neither Parent nor any Seller Company has received or has knowledge of
any written notice, citation, summons, order, request for information, notice of
claim, demand, complaint, penalty or notification that it is or may be
potentially, and no investigation or review currently is pending or, to Parent’s
or Seller Companies’ knowledge, threatened, by or from any Authority or other
Person: (A) with respect to any alleged violation of any Environmental Law or
Environmental Permits; (B) with respect to any failure to have any Environmental
Permit; (C) with respect to any possession, generation, treatment, storage,
recycling, transportation or Release of any Hazardous Substance, or (D) with
respect to any Remedial Action of any threatened or actual Release of any
Hazardous Substance generated by or on behalf of Seller Companies or their
predecessors at the Locations or in connection with Seller Companies’ past
operation of the Business.
 
2.27.3 To the knowledge of Seller Companies, no expenditure(s) in excess of
$50,000 in the aggregate with respect to Seller Companies, the Business or the
Locations will be necessary to achieve compliance with any Environmental Law.
 
2.27.4 There exists no Environmental Condition at, under or about any Location
or any other property now or formerly operated or used by Seller Companies
and/or in connection with the Business.
 
2.27.5 There are not now and there have not been Hazardous Substances used,
generated or stored by Seller Companies in the conduct of the Business or at the
Locations; (b) there are no and there have not been any Underground Storage
Tanks or above ground storage tanks at any Location; (c) there is no asbestos
located at or on any Location;  and (d) no Environmental Lien has attached to
any Location or any other property now or formerly operated or used by any
Seller Company or in connection with the Business.
 
 
- 30 -

--------------------------------------------------------------------------------

 
2.27.6 No Location nor any other property now or formerly operated or used by
Seller Companies or in connection with the Business is listed or proposed for
listing on the National Priorities List pursuant to CERCLA, or set forth on the
Comprehensive Environmental Response Compensation Liability Information System
List, or any similar state list of sites and, to the knowledge of Parent and
Seller Companies, no condition at such properties exists that, if known to an
Authority, would qualify such property for inclusion on any such list.
 
2.27.7 Seller Companies have no liability for costs associated with Remedial
Action or natural resource damages arising from an arrangement by Seller
Companies for the disposal of Hazardous Substances.
 
2.27.8 The transactions contemplated pursuant to this Agreement and the
agreements, documents and transactions contemplated hereby and thereby will not
result in any obligations for site investigation or cleanup, or consent of
government agencies or third parties, pursuant to any of the so called
“transaction triggered” or “responsible property transfer” Environmental Laws or
any other Environmental Law.
 
2.28 Medical Waste.  With respect to the generation, transportation, treatment,
storage, and disposal, or other handling of Medical Waste, Seller Companies have
complied with all Medical Waste Laws.
 
2.29 Federal Health Care Programs.  
 
2.29.1 No Seller Company participates in the Medicare program.  The PA is
qualified for participation in the Medicare program, and each Imaging Center is
duly enrolled in the Medicare program as an independent diagnostic testing
facility.  Complete and accurate copies of Seller Companies’ and/or the PA’s
existing Medicare contracts, Medicare 855-B applications, and Medicare 855-R
applications have been furnished to Purchaser.  Each Seller Company and the PA
is presently in compliance with all of the terms, conditions and provisions of
such contracts, the noncompliance with which would have a Material Adverse
Effect on any such contract.
 
2.29.2 No Seller Company participates in the Medicaid program.  The PA is
qualified for participation in the Medicaid program.  Complete and accurate
copies of the PA’s existing Medicaid contracts for the Locations have been
furnished to Purchaser.  The PA is presently in compliance with all of the
terms, conditions and provisions of such contracts the noncompliance with which
would have a Material Adverse Effect on any such contract.
 
2.29.3 No Seller Company participates in the CHAMPUS program. The PA
participates in the CHAMPUS program and is presently in compliance, in all
respects, with all of the terms and conditions of such participation, the
noncompliance with which would have a Material Adverse Effect on any such
participation.
 
2.30 Capital Expenditures and Investments.  Seller Companies have outstanding
Contracts and a budget for capital expenditures and Investments that are Assumed
Obligations as set forth in Schedule 2.30 attached hereto which includes a
schedule of all monies disbursed on account of capital expenditures and
investments made by Seller Companies since the Financial Statement Date.
 
 
- 31 -

--------------------------------------------------------------------------------

 
2.31 Dealings with Affiliates.  Schedule 2.31 attached hereto sets forth a
complete and accurate list and description of the economic terms, including the
parties, of all Contracts to which any Seller Company is, will be or has been a
party, at any time from the Financial Statement Date to the Closing Date, and to
which any one or more of (a) Seller Companies, (b) Parent, (c) a Seller
Company’s Affiliate, (d) a Parent’s Affiliate, or (e) any Person in which a
Seller Company or Parent or any of their respective Affiliates has, directly or
indirectly, made an Investment, is also a party.  Since the Financial Statement
Date, no Seller Company has made any payments, loaned or borrowed any funds or
property or made any credit arrangement or accommodation with Parent or an
Affiliate or employee of any Seller Company, except for the payment of employee
salaries and manager compensation in the ordinary course of business.
 
2.32 Confidential Information.  No Seller Company nor Parent has disclosed to
any Person, other than Purchaser, authorized representatives of Purchaser and
employees of Seller Companies, any proprietary confidential information related
to the Business.
 
2.33 Brokerage.  There are no Claims for brokerage commissions, investment
banking or finders’ fees or expenses or similar compensation in connection with
the transactions contemplated by this Agreement based on any arrangement or
Contract binding upon Seller Companies or Parent.
 
2.34 Solvency.  Immediately prior to, and immediately subsequent to, the
consummation of the sale of the Acquired Assets pursuant to the provisions of
this Agreement, each Seller Company will be a solvent entity with the ability to
pay its debts as they become due.  For purposes of this Agreement, solvent shall
mean, with respect to each Seller Company, that the present fair saleable value
of such Seller Company’s assets is greater than the amount that will be required
to pay its liability on its existing debts as they become absolute and matured.
 
2.35 Power of Attorney.  There are no outstanding powers of attorney executed on
behalf of any Seller Company.
 
2.36 Disclosures.  Neither this Agreement nor any of the Contracts, exhibits,
attachments, written statements, documents, certificates or other items prepared
for or supplied to Purchaser by or on behalf of any Seller Company or Parent
with respect to the transactions contemplated hereby contains any untrue
statement of a material fact or omits a material fact necessary to make each
statement contained herein or therein not misleading.  There is no fact that any
Seller Company or Parent has not disclosed to Purchaser herein and of which any
Seller Company or Parent, or any of their respective officers, directors,
managers or executive employees is aware that could reasonably be anticipated to
have a Material Adverse Effect on the PA, Seller Companies, the Business, the
Acquired Assets or the ability of Purchaser to continue the businesses of the PA
and Seller Companies in the same manner as the PA and Seller Companies conducted
the Business prior to the Closing Date after consummation of the transactions
contemplated pursuant to this Agreement and the agreements, documents and
transactions contemplated hereby and thereby.  Seller Companies have disclosed
to Purchaser all material information relating to the Business, the Acquired
Assets and the transactions contemplated pursuant to this Agreement and the
agreements, documents and transactions contemplated hereby and thereby.
 
 
- 32 -

--------------------------------------------------------------------------------

 
3. Representations And Warranties Of Purchaser
 
Purchaser represents and warrants to Seller Companies and Parent as of the date
hereof and as of the Closing Date as set forth below in this Section 3.  Each of
the representations and warranties shall be deemed material, and Seller
Companies and Parent, in executing, delivering and consummating the transactions
under this Agreement, have relied and will rely upon the correctness and
completeness of each of representation and warranty notwithstanding any
independent investigation and all representations and warranties are provided by
Purchaser to induce Seller Companies and Parent to enter into this Agreement and
to consummate the transactions contemplated hereby.
 
3.1 Corporate Organization, Etc.  Purchaser is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
New Jersey with full corporate power and authority to carry on its business as
it is now being conducted and to own, operate and lease its properties and
assets.  Purchaser is duly qualified or licensed to do business and is in
corporate and Tax good standing in every jurisdiction in which the conduct of
its business, the ownership or lease of its properties, require it to be so
qualified or licensed.
 
3.2 Authorization, Etc.
 
3.2.1 Purchaser has full power and authority to enter into this Agreement and
the agreements contemplated hereby to which Purchaser is a party and to
consummate the transactions contemplated hereby and thereby.  The execution,
delivery and performance of this Agreement and all other agreements and
transactions contemplated hereby have been duly authorized by Purchaser, and no
other corporate proceedings on their part are necessary to authorize this
Agreement and the agreements contemplated hereby and the transactions
contemplated hereby and thereby.  This Agreement and all other agreements
contemplated hereby to be entered into by Purchaser each constitutes a legal,
valid and binding obligation of Purchaser enforceable against Purchaser in
accordance with its terms, except as the same may be limited by applicable
bankruptcy, insolvency, rehabilitation, moratorium or similar laws, now or
hereafter in effect, of general application relating to or affecting creditors’
rights, including, without limitation, the effect of statutory or other laws
regarding fraudulent conveyances and preferential transfers, and for the
limitations imposed by general principles of equity.
 
3.2.2 Except as set forth in Schedule 3.2.2 attached hereto, the execution,
delivery and performance by Purchaser of this Agreement, and all other
agreements contemplated hereby, and the fulfillment of and compliance with the
respective terms hereof and thereof by Purchaser, do not and will not (a)
conflict with or result in a breach of the terms, conditions or provisions of,
(b) constitute a default or event of default under (whether with or without due
notice, the passage of time or both), (c) result in a violation of, or (d)
require any authorization, consent, approval, exemption or other action by,
notice to, or filing with any third party or Authority pursuant to, the
organizational documents or operating agreement of Purchaser or any applicable
Regulation, Order or Contract to which Purchaser or its properties are
subject.  Purchaser has complied in all material respects with all applicable
Regulations and Orders in connection with the execution, delivery and
performance of this Agreement, the agreements contemplated hereby and the
transactions contemplated hereby and thereby.
 
 
- 33 -

--------------------------------------------------------------------------------

 
3.3 Brokerage.  There are no Claims for brokerage commissions, investment
banking or finders’ fees or expenses or similar compensation in connection with
the transactions contemplated by this Agreement based on any arrangement or
Contract binding upon Purchaser.
 
4. Covenants of Seller Companies and Parent.  
 
Until the Closing Date, except as otherwise consented to or approved by
Purchaser in writing, each of Seller Companies and Parent agree that they shall
act, or refrain from acting where required hereinafter, to comply (and in the
case of Parent, to cause Seller Companies to comply) with the following:
 
4.1 Regular Course of Business.  Each Seller Company shall (a) operate its
business diligently and in good faith, consistent with past management
practices; (b) maintain all of its properties in customary repair, order and
condition, reasonable wear and tear excepted; (c) maintain (except for
expiration due to lapse of time) all leases and Contracts in effect without
change except as expressly provided herein; (d) comply with the provisions of
all Regulations and Orders applicable to such Seller Company and the conduct of
the Business; (e) not cancel, release, waive or compromise any debt, Claim or
right in its favor having a value in excess of $5,000 other than in connection
with returns of inventory for credit or replacement in the ordinary course of
business; (f) not alter the rate or basis of compensation of any of its
officers, directors, managers or employees other than in the ordinary course of
business consistent with past practice and immaterial in amount or otherwise
adopt or modify any Benefit Plan; (g) maintain insurance coverage up to the
Closing Date with the coverage and in the amounts set forth in Schedule 2.24
attached hereto; (h) maintain inventory, supplies and spare parts at customary
operating levels consistent with current practices, and replace in accordance
with past practice any inoperable, worn out or obsolete assets with modern
assets of comparable quality; (i) maintain  each Seller Company’s books,
accounts and records in accordance with past custom and practice as used in the
preparation of the Financial Statements; (j) maintain in full force and effect
the existence of all Business Intellectual Property rights; (k) use its
reasonable best efforts to preserve the goodwill and organization of the
Business and its relationships with its customers, suppliers, employees and
other Persons having business relations with it; (l) not take or omit to take
any action that would require disclosure under Section 2, or that would
otherwise result in a breach of any of the representations, warranties or
covenants made by Parent or Seller Companies in this Agreement or in any of the
agreements contemplated hereby; (m) not sell any of such Seller Company’s assets
other than in the ordinary course of business; and (n) not take any action or
omit to take any action which act or omission would reasonably be anticipated to
have a Material Adverse Effect.
 
4.2 Ownership Changes.  Seller Companies shall not issue or sell any Equity
Interests or securities convertible or exchangeable into, or Options to
subscribe for, any Equity Interests, and Seller Companies shall not pledge or
otherwise encumber any Equity Interests.  Seller Companies shall not redeem,
retire, purchase or otherwise acquire directly or indirectly any Equity
Interests.  Seller Companies shall not declare, pay or set aside for payment any
dividend or other distribution in respect of its Equity Interests.  Seller
Companies shall not issue any additional Options or enter into any Contracts
containing any profit participation features, equity appreciation rights or
phantom equity option plans, or similar Contracts that allow any Person to
participate in the equity of any Seller Company.  No Seller Company shall amend
its organizational documents or operating agreement or merge into or consolidate
with any other Person or change the character of its business.  Parent shall not
sell, pledge or otherwise encumber its Equity Interests.  In addition, Seller
Companies shall not allow the transfer of any of their Equity Interests on the
ownership ledger or other books and records.
 
 
- 34 -

--------------------------------------------------------------------------------

 
4.3 Capital and Other Expenditures.  No Seller Company shall make any
Investments or capital expenditures, or commitments with respect thereto, except
as provided in its budget, and shall not make any Material Adverse Change in
business practices, such as reductions in capital expenditures, advertising,
etc., contemplated by the budget of Seller Companies.  Seller Companies shall
not make any loan or advance to any Person (other than accounts receivable made
in the ordinary course of business) and shall collect in full any amounts
outstanding now due from any Affiliate.  Seller Companies shall not make any
charitable or other contributions to any Person, nor shall it make any
commitments therefor.
 
4.4 Borrowing.  Seller Companies shall not incur, assume or Guarantee any
Indebtedness not reflected on the Financial Statements except in the ordinary
course of business under existing credit facilities as such credit facilities
exist on the date hereof.
 
4.5 Other Commitments.  Except as set forth in this Agreement, incurred or
transacted in the ordinary course of business, or permitted in writing by
Purchaser, Seller Companies shall not enter into any material Contract or
transaction or make any commitment or incur any material obligation or liability
(including entering into any real property leases).
 
4.6 Interim Financial Information and Audit.  Seller Companies shall supply
Purchaser with unaudited monthly operating statements within thirty (30) days
after the end of each month ending between the date hereof and the Closing Date,
certified by each Seller Company’s chief executive officer and chief financial
officer as having been prepared in accordance with procedures employed by Seller
Companies in preparing prior monthly operating statements and certifying that
such financial statements were prepared in accordance with GAAP applied on a
basis consistent with the Financial Statements and include all adjustments (all
of which were normal recurring adjustments) necessary to fairly present Seller
Companies’ financial position, results of operations and changes in financial
position at and for such periods.
 
4.7 Full Access and Disclosure.  Each Seller Company shall afford to Purchaser
and its counsel, accountants, agents and other authorized representatives and to
financial institutions specified by Purchaser reasonable access during business
hours to Seller Companies’ and (to the extent Seller Companies have access) the
PA’s facilities, books and records in order that Purchaser may have full
opportunity to make such reasonable investigations as it shall desire to make of
the affairs of Seller Companies and (to the extent Seller Companies have access)
the PA; provided that in each case any visits by such Person to Seller
Companies’ or the PA’s facilities shall be approved by the applicable Seller
Company or Parent and accompanied by a representative of Seller
Companies.  Seller Companies shall cause their officers, employees, counsel and
auditors to furnish such additional financial, operating data and other
information as Purchaser shall from time to time reasonably request including,
without limitation, any internal control recommendations made by its independent
auditors in connection with any audit of Seller Companies.  From time to time
prior to the Closing Date, Seller Companies shall promptly supplement or amend
information previously delivered to Purchaser with respect to any matter
hereafter arising which, if existing or occurring at the date of this Agreement,
would have been required to be set forth or disclosed herein; provided, however,
that such supplemental information shall not be deemed to be an amendment to any
schedule hereto and shall not change the risk allocation of this Agreement as
between Purchaser, Parent and Seller Companies.
 
 
- 35 -

--------------------------------------------------------------------------------

 
4.8 Fulfillment of Conditions Precedent.  Parent and Seller Companies shall use
their best efforts to obtain at their expense all such waivers, Permits,
consents, approvals or other authorizations from third Persons and Authorities,
and to do all things as may be necessary or desirable in connection with
transactions contemplated by this Agreement.
 
4.9 Minimum Account Balance.  After the Closing, Purchaser shall maintain a
minimum aggregate cash balance equal to $150,000 in its bank accounts with
respect to the Business, which shall be funded solely by the operations of the
Business and utilized solely for the purposes of satisfying any payments to
Parent relating to a Working Capital Surplus, as determined pursuant to Section
1.8.
 
4.10 SEC Matters.  Within five (5) business days following the execution of this
Agreement, Parent shall file with the Securities Exchange Commission (the “SEC)
a preliminary Schedule 14C information statement pursuant to Section 14C of the
Securities Exchange Act of 1934, as amended (the “Preliminary Information
Statement”) (and shall provide Purchaser with a copy thereof) describing the
transactions contemplated by this Agreement and notifying Parent's stockholders
that the holders of at least a majority of the issued and outstanding shares of
Parent's common stock have consented in writing to such transactions. Parent
shall provide Purchaser with a copy of such executed written stockholder consent
prior to filing the Preliminary Information Statement with the SEC. In the event
that the SEC provides Parent any comments to the Preliminary Information
Statement, Parent shall provide Purchaser with all documents and communications
related thereto (the “SEC Communications”) until such time that the SEC has
approved a definitive information statement for filing with the SEC and mailing
to Parent’s stockholders (the “Definitive Information Statement”, and together
with the Preliminary Information Statement and the SEC Communications, the “SEC
Documents”). Parent shall file the Definitive Information Statement with the
SEC, mail the same to its stockholders and provide Purchaser with a copy thereof
as soon as practicable following the approval of the Definitive Information
Statement by the SEC as set forth above.
 
5. Closing Conditions
 
5.1 Conditions to the Obligations of Purchaser.  Each and every obligation of
Purchaser under this Agreement shall be subject to the satisfaction at or prior
to the Closing Date of each of the following conditions, any of which may be
waived, in writing, exclusively by Purchaser:
 
5.1.1 Representations and Warranties; Performance.  The representations and
warranties of Seller Companies and Parent contained in this Agreement, and all
information contained in any exhibit or schedule hereto delivered by or an
behalf of Seller Companies or Parent to Purchaser, shall be true and correct
when made and on the Closing Date with the same force and effect as though the
same had been made on and as of the Closing Date, except for those
representations and warranties given as of a particular date, which shall be
true and correct on and as of such date.  Seller Companies and Parent shall have
performed and complied with all agreements, covenants, conditions and
obligations under this Agreement required to be performed and complied with by
such parties as of the Closing Date.  Purchaser shall have been granted access
to all of the materials and individuals reasonably requested and shall have had
full opportunity to complete its due diligence investigation with the
cooperation of all personnel of Parent and Seller Companies involved in the
Business and, if requested, outside professional consultants and professionals
retained by Seller Companies.
 
 
- 36 -

--------------------------------------------------------------------------------

 
5.1.2 No Material Adverse Change.  There shall have been no Material Adverse
Change since the Financial Statement Date.
 
5.1.3 No Litigation.  No action or proceeding shall have been instituted against
any Seller Company or Parent before any court or other governmental body seeking
to restrain or prohibit the consummation of the transactions contemplated hereby
or to make the consummation of the transactions contemplated hereby illegal.
 
5.1.4 No Third-Party Claims.  No third party shall have made a Claim in any
forum for beneficial ownership of any of the Acquired Assets or the Equity
Interests.
 
5.1.5 Schedules and Exhibits. The Schedules and Exhibits and all regulatory due
diligence materials do not contain any information that materially and
negatively impacts the Business, or the prospects, condition (financial or
otherwise) or value of: (i) the Acquired Assets, or (ii) the operations
contemplated between Seller Companies and/or Parent, on the one hand, and
Purchaser, on the other hand, pursuant to the transactions contemplated pursuant
to this Agreement and the agreements, documents and transactions contemplated
hereby and thereby.
 
5.1.6 Due Diligence Review.  Purchaser shall have completed its business,
financial and legal due diligence review of Seller Companies, and Purchaser
shall be reasonably satisfied with the results of such review.
 
5.1.7 Management Agreement.  Purchaser and the PA shall have entered into a
Management Services Agreement reasonably satisfactory to Purchaser, in
substantially the same form as Exhibit 5.1.7 attached hereto (the “MSA”).
 
5.1.8 Approvals and Consents.  The Purchaser shall have approved the
transactions contemplated pursuant to this Agreement and the agreements,
documents and transactions contemplated hereby and thereby. Purchaser, each
Seller Company and Parent shall have obtained all third-party consents,
approvals, Order, Permits or other authorization required by all applicable
Regulations, Order and Contracts involving Seller Companies or binding on their
properties and assets to effectuate the transactions contemplated pursuant to
this Agreement and the agreements, documents and transactions contemplated
hereby and thereby, including, but not limited to, any required consents to
assignment from each Location’s landlord.
 
 
- 37 -

--------------------------------------------------------------------------------

 
5.1.9 Regulatory Approvals.  Parent and Seller Companies shall have obtained any
Regulatory approvals required as a result of the transactions contemplated
pursuant to this Agreement and the agreements, documents and transactions
contemplated hereby and thereby.
 
5.1.10 Conditions of Assets.  Seller Companies’ assets and properties shall not
have been damaged or destroyed, prior to the Closing Date, by fire or other
casualty, whether or not fully covered by insurance, in an aggregate amount
exceeding $25,000.
 
5.1.11 Termination of Affiliate Contracts.  Seller Companies and Parent shall
have caused all Contracts between any Seller Company, on the one hand, and
Parent or Affiliate of Parent, on the other hand, to terminate at Closing
without any further liability or obligation to any Seller Company.
 
5.1.12 Financing.  Purchaser shall have obtained financing, in amounts and on
terms and conditions satisfactory to Purchaser, to consummate the transactions
contemplated by the transactions contemplated pursuant to this Agreement and the
agreements, documents, instruments, and transactions contemplated hereby and
thereby and shall have obtained a written consent from KeyBank National
Association, as a lender and the agent for the lenders, under Purchaser’s senior
credit facility, to the transactions contemplated under this Agreement and the
agreements, documents, instruments, and transactions contemplated hereby.
 
5.1.13 Closing Deliveries.  Seller Companies and Parent shall have delivered to
Purchaser each of the items set forth under Section 6.2.
 
5.1.14 Termination of the Existing Services Agreement.  The Existing Services
Agreement shall have been terminated and no longer be of any force or effect,
and Seller Companies shall have delivered evidence of the same to Purchaser.
 
5.1.15 Governance and Succession Plan.  Howard Kessler, M.D. shall have
finalized and delivered a governance and succession plan related to the PA and
Dr. Kessler, as the case may be, reasonably satisfactory to Purchaser.
 
5.1.16 Other Matters.  All corporate and other proceedings in connection with
the transactions contemplated pursuant to this Agreement and the agreements,
documents and transactions contemplated hereby and thereby at the Closing Date
shall be reasonably satisfactory in substance and form to Purchaser and its
counsel, and Purchaser and its counsel shall have received all such counterpart
originals or certified or other copies of such documents as they may reasonably
request.
 
5.2 Conditions to Obligations of Seller Companies and Parent.  Each and every
obligation of Seller Companies and Parent under this Agreement shall be subject
to the satisfaction at or prior to the Closing Date of each of the following
conditions, any of which may be waived, in writing, exclusively by Seller
Company:
 
5.2.1 Representations and Warranties; Performance .  The representations and
warranties of Purchaser contained in this Agreement and all information
contained in any exhibit or schedule hereto delivered by, or on behalf of
Purchaser, shall be true and correct when made and on the Closing Date with the
same force and effect as though the same had been made on and as of the Closing
Date, except for those representations and warranties given as of a particular
date, which shall be true and correct on and as of such date.  Purchaser shall
have performed and complied with all agreements, covenants, conditions and
obligations under this Agreement required to be performed and complied with by
Purchaser as of the Closing Date.
 
 
- 38 -

--------------------------------------------------------------------------------

 
5.2.2 No Litigation.  No action or proceeding shall have been instituted against
Purchaser before any court or other governmental body, seeking to restrain or
prohibit the consummation of the transactions contemplated hereby or to make the
consummation of the transactions contemplated hereby illegal.
 
5.2.3 Closing Deliveries.  Purchaser shall have delivered to Seller Companies
each of the items set forth under Section 6.3.
 
6. Closing
 
6.1 Closing.  Unless this Agreement shall have been terminated or abandoned
pursuant to the provisions of Section 9 hereof, the sale, purchase and other
transactions provided for herein (the “Closing”) shall be consummated as soon as
reasonably possible after satisfaction of the Closing conditions and deliveries
on such date and time as may be mutually agreed upon by the Parties hereto (the
“Closing Date”); provided that the Closing shall not occur, in any event, after
March 31, 2009.  The Closing shall take place at the office of McDermott Will &
Emery LLP located at 340 Madison Avenue, New York, New York 10173, or via remote
location as coordinated by the Parties’ respective counsel.
 
6.2 Deliveries by Seller Companies and Parent.  At the Closing, Seller Companies
and Parent shall deliver or cause to be delivered, to Purchaser the following,
as applicable:
 
6.2.1 Bill of Sale duly executed by Seller Companies, as applicable;
 
6.2.2 Assumption Agreement duly executed by Seller Companies, as applicable;
 
6.2.3 An Assignment of Lease for each Location, duly executed by the applicable
Seller Company;
 
6.2.4 The MSA duly executed by the PA;
 
6.2.5 The SEC Documents;
 
6.2.6 A payoff letter (reasonably satisfactory to Purchaser) from each and every
holder of Seller Companies’ Indebtedness other than the Assumed Obligations, the
Assumed Indebtedness and as set forth on Schedule 6.2.6, in each case dated
within three (3) days prior to the Closing Date and stating the amounts owed in
order for such creditors to have been paid in full and to release all Liens in
favor of such creditors on the Closing Date.  Seller Companies and their counsel
shall cause such creditors to provide at Closing such UCC termination
statements, releases of mortgages and other releases of Liens as shall be
required by Purchaser and its lenders to release all Liens in favor of such
creditors on the Closing Date;
 
 
- 39 -

--------------------------------------------------------------------------------

 
6.2.7 Resolutions adopted by (i) the stockholders and (ii) the Board of
Directors or the Board of Managers, as applicable, of Parent and each Seller
Company authorizing the execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated pursuant to this Agreement
and the agreements, documents and transactions contemplated hereby and thereby;
 
6.2.8 All third party or governmental consents and approvals required to
consummate the transaction contemplated hereby;
 
6.2.9 A certificate, executed by the secretary of Parent and each Seller
Company, certifying (i) as to the charter, articles of organization, bylaws and
operating agreement (or other similar constating documents), as applicable, of
parent and each Seller Company, (ii) that the resolutions delivered in
connection with this Agreement and to Purchaser pursuant to Section 6.2.7 are
true, correct and complete, and that such resolutions were duly adopted and have
not been amended or rescinded, (iii) as to the incumbency of certain officers of
Parent and Seller Companies, and (iv) as to the jurisdictions in which Parent
and Seller Companies are qualified to conduct business, in the form of Exhibit
6.2.9 attached hereto;
 
6.2.10 Certified documentation from the appropriate governmental Authority
evidencing the good standing with respect to the conduct of business of the PA
and each Seller Company as of a date not more than ten (10) days prior to the
Closing Date as an entity organized under the laws of the state and as a foreign
entity authorized to do business under the laws of the jurisdictions listed in
the schedules hereto;
 
6.2.11 A certificate, dated the Closing Date, executed by the President and the
Chief Financial Officer of Parent and each Seller Company certifying as to (i)
the satisfaction of the conditions set forth in Sections 5.1.1, 5.1.2 and 5.1.3,
and (ii) as to (a) Seller Companies’ Assumed Indebtedness as of the Closing
Date, and (b) the accuracy of all of the Financial Statements, in the forms
designated as Exhibit 6.2.11(i) attached hereto and Exhibit 6.2.11(ii) attached
hereto, respectively;
 
6.2.12 An opinion of Seller Companies’ and Parent’s counsel (which will be
addressed to Purchaser and its lenders), dated the Closing Date, in the form of
Exhibit 6.2.12 attached hereto;
 
6.2.13 A fund flow statement, satisfactory to Purchaser, executed by Seller
Companies (the “Funds Flow Statement”); and
 
6.2.14 Such other certificates, documents and instruments as Purchaser
reasonably requests related to the transactions contemplated hereby.
 
6.3 Deliveries by Purchaser.  At the Closing, Purchaser shall deliver to Seller
Companies the following:
 
6.3.1 The Purchase Price;
 
6.3.2 Resolutions adopted by Purchaser authorizing the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated pursuant to this Agreement and the agreements, documents and
transactions contemplated hereby and thereby;
 
 
- 40 -

--------------------------------------------------------------------------------

 
6.3.3 A certificate by the secretary of Purchaser certifying (i) as to the
certificate of formation of Purchaser, (ii) that the resolutions delivered to
Seller Companies and Parent pursuant to Section 6.3.2 are true, correct and
complete, and that such resolutions were duly adopted and have not been amended
or rescinded, (iii) as to the incumbency of certain officers of Purchaser, and
(iv) as to the jurisdictions in which Purchaser is qualified to conduct
business, in the form of Exhibit 6.3.3 attached hereto;
 
6.3.4 Certified documentation from the appropriate governmental Authority
evidencing the good standing, with respect to both the conduct of business and
the payment of all Taxes, of Purchaser as of a date not more than seven (7) days
prior to the Closing Date as an entity organized under the laws of the state and
as a foreign entity authorized to do business under the laws of the
jurisdictions listed in the schedules hereto;
 
6.3.5 The MSA duly executed by Purchaser;
 
6.3.6 A certificate, dated the Closing Date, executed by Purchaser certifying as
to the satisfaction of the conditions set forth in Sections 5.2.1, and 5.2.2;
 
6.3.7 Funds Flow Statement duly executed by Purchaser; and
 
6.3.8 Such other certificates, documents and instruments as Seller Companies
reasonably request in connection with the transactions contemplated pursuant to
this Agreement and the agreements, documents and transactions contemplated
hereby and thereby.
 
7. Covenants.  
 
7.1 No Solicitation or Negotiation.  Seller Companies and Parent shall not, and
any of Parent’s and Seller Companies’ Affiliates, representatives, officers,
employees, directors, managers or agents shall not, directly or indirectly (a)
submit, solicit, initiate, encourage or discuss any proposal or offer from any
Person or enter into any Contract or accept any offer relating to or to
consummate any (i) reorganization, liquidation, dissolution or recapitalization
of any Seller Company; (ii) merger or consolidation involving any Seller
Company; (iii) purchase or sale of any of the assets or Equity Interests,
Options, stock appreciation rights, phantom stock options or other similar
equity based participations (or any rights to acquire, or securities convertible
into or exchangeable for, any such capital stock, Options, stock appreciation
rights, phantom stock options or other such securities) of any Seller Company
(other than a purchase or sale of inventory and worn-out or obsolete assets in
the ordinary course of business consistent with past custom and practice and in
accordance with the terms of this Agreement); (iv) similar transaction or
business combination involving any Seller Company or its assets; or (v)
acquisition by any Seller Company of other businesses, whether by the purchase
of assets or capital stock of another Person; or (b) furnish any information
with respect to, assist or participate in or facilitate in any other manner any
effort or attempt by any Person to do or seek to do any of the foregoing;
provided, however, that nothing herein shall limit or restrict in any way Seller
Companies or Parent from communicating with their legal, accounting and other
professional advisors or lenders for the purpose of facilitating the
transactions contemplated pursuant to this Agreement and the agreements,
documents and transactions contemplated hereby and thereby. Seller Companies and
Parent shall notify Purchaser immediately if any Person makes any proposal,
offer, inquiry or contact to any Seller Company or Parent or, to Seller
Companies’ or Parent’s knowledge, any other Person, for the purpose of
effectuating one or more of the foregoing transactions.
 
 
- 41 -

--------------------------------------------------------------------------------

 
7.2 Transfer Tax.  Seller Companies and Parent shall pay on a timely basis all
applicable transfer, sales, use, recording, registration and other taxes
associated with the transactions contemplated pursuant to this Agreement and the
agreements, documents and transactions contemplated hereby and thereby,
including, but not limited to, the transfer of the Acquired Assets to Purchaser.
 
7.3 Agreement to Defend.  In the event any action, suit, proceeding or
investigation of the nature specified in Section 5.1.3 or Section 5.2.2 is
commenced, whether before or after the Closing Date, all the parties hereto
agree to cooperate and use their best efforts to defend against and respond
thereto.
 
7.4 Further Acts and Assurances.  Seller Companies and Parent shall, at any time
and from time to time at and after the Closing, upon request of Purchaser, take
any and all actions necessary to place Purchaser in possession and operating
control of the Acquired Assets to be transferred hereunder, and will do,
execute, acknowledge and deliver, or will cause to be done, executed,
acknowledged and delivered, all such further acts, deeds, assignments,
transfers, conveyances, powers of attorney and assurances as may be reasonably
required for the transferring and confirming to Purchaser or to its successors
or permitted assigns, or for reducing to possession, the Acquired
Assets.  Subject to the terms and conditions of this Agreement, the parties
hereto and thereto shall use their best efforts to take, or cause to be taken,
all action, and to do, or cause to be done, all things necessary, proper or
advisable under applicable Regulations and Orders to consummate and make
effective as promptly as possible the transactions contemplated pursuant to this
Agreement and the agreements, documents and transactions contemplated hereby and
thereby, and to cooperate with each other in connection with the foregoing,
including without limitation using their best efforts (a) to obtain all
necessary waivers, consents, and approvals from other parties to loan
agreements, leases, mortgages and other Contracts; (b) to obtain all necessary
Permits, consents, approvals and authorizations as are required to be obtained
under any Regulation or Order; (c) to lift or rescind any injunction or
restraining order or other Order adversely affecting the ability of the parties
to consummate the transactions contemplated pursuant to this Agreement and the
agreements, documents and transactions contemplated hereby and thereby; (d) to
effect all necessary registrations and filings and submissions of information
requested by Authorities; and (e) to fulfill all conditions to the obligations
of the parties under this Agreement. Furthermore, Purchaser, Seller Companies
and Parent shall use their respective best efforts to prevent, with respect to a
threatened or pending preliminary or permanent injunction or other Regulation or
Order, the entry, enactment or promulgation thereof, as the case may be.
 
7.5 Deliveries After Closing..  From time to time after the Closing, at
Purchaser’s request and without further consideration from Purchaser, Seller
Companies and Parent shall execute and deliver such other instruments of
conveyance and transfer and take such other action as Purchaser reasonably may
require to convey, transfer to and vest in Purchaser and to put Purchaser in
possession of any rights or property to be sold, conveyed, transferred and
delivered hereunder.
 
 
- 42 -

--------------------------------------------------------------------------------

 
7.6 No Termination of Seller Companies’ and Parent’s Obligations by Dissolution,
Etc..  Each Seller Company and Parent each specifically agrees that the
obligations of Seller Companies and Parent hereunder, including, without
limitation, obligations pursuant to Section 8 below, shall not be terminated by
the dissolution of Parent or any Seller Company or by operation of law.
 
7.7 Confidentiality.
 
7.7.1 The information, documents and instruments delivered to Purchaser by
Seller Companies, Parent or their respective agents and the information,
documents and instruments delivered to Seller Companies or Parent by Purchaser
or its respective agents are of a confidential and proprietary nature.  Each of
the Parties hereto agrees that both prior and subsequent to the Closing it will
maintain the confidentiality of all such confidential information, documents or
instruments delivered to it by each of the other Parties hereto or their agents
in connection with the negotiation of this Agreement or in compliance with the
terms, conditions and covenants hereof and will only disclose such information,
documents and instruments to its duly authorized officers, directors, managers,
representatives and agents.  Each of the Parties hereto recognizes that any
breach of this Section 7.7 would result in irreparable harm to the other Parties
to this Agreement and their Affiliates and that, therefore each Party shall be
entitled to an injunction to prohibit any such breach or anticipated breach,
without the necessity of posting a bond, cash or otherwise, in addition to all
other legal and equitable remedies.  Nothing in this Section 7.7, however, shall
prohibit the use of such confidential information, documents or information (a)
that was, is now, or becomes generally available to the public (but not as a
result of a breach of any duty of confidentiality by which a Party and its
representatives and advisors are bound); (b) that was known to a Party prior to
its disclosure to such Party as demonstrated by such Party’s written records;
(c) that is disclosed to a Party by a third party not subject to any duty of
confidentiality prior to its disclosure to such Party; or (d) that, in the
reasonable opinion of Seller Companies’ counsel, Parent’s counsel or Purchaser’s
counsel, for governmental filings are (i) required by law or governmental
regulations or (ii) otherwise appropriate.
 
7.7.2 The Parties hereto agree that the terms and conditions of the transactions
contemplated pursuant to this Agreement and the agreements, documents and
transactions contemplated hereby and thereby shall remain confidential.  Neither
Purchaser, Seller Companies nor Parent or any of their respective agents and
representatives shall distribute any of the documents in connection with the
transactions contemplated pursuant to this Agreement and the agreements,
documents and transactions contemplated hereby and thereby or any drafts
thereof, nor any part thereof, to any third party unless required by law to do
so.
 
7.8 Public Announcements.  Each of the Parties agree that no Party hereto shall
release, publish or otherwise make available to the public in any manner
whatsoever any information or announcement regarding the transactions herein
contemplated without the prior written consent of Seller Companies and
Purchaser, except for information and filings reasonably necessary to be
directed to governmental agencies to fully and lawfully effect the transactions
herein contemplated or required in connection with applicable laws.  Nothing
herein shall allow any Party to respond to questions presented by the press or
media without first obtaining prior consent of Seller Companies and Purchaser.
 
 
- 43 -

--------------------------------------------------------------------------------

 
7.9 Non-Competition.
 
7.9.1 For a period commencing on the Closing Date and ending on the third (3rd)
anniversary of the Closing Date, no Seller Company nor Parent shall, without the
prior written consent of Purchaser, (a) directly or indirectly, own, manage,
operate, control or participate in any manner in the ownership, management,
operation or control of, or serve as a partner, director, employee, manager,
principal, agent, consultant or otherwise contract with, or have any financial
interest in or with, or aid or assist any other person or entity that operates
imaging equipment or an imaging facility or competes with an Imaging Center or
the Business within a twenty five (25) mile radius of any Imaging Center or any
other imaging centers managed by Purchaser, and (b) in any capacity, either
separately, jointly or in association with others, directly or indirectly do any
of the following:  (i) employ or seek to employ any Person or agent who is then
employed or retained by the Business, Purchaser or its Affiliates (or who was so
employed or retained at any time within the two (2) years prior to the date a
Seller Company or Parent employs or seeks to employ such Person); (ii) solicit,
induce, or influence any proprietor, partner, stockholder, lender, director,
officer, manager, employee, joint venturer, investor, consultant, agent, lessor,
supplier, customer or any other Person that has a business relationship with the
Business, Purchaser or its Affiliates, to discontinue or reduce or modify the
extent of such relationship with the Business, Purchaser or its Affiliates; or
(iii) submit, solicit, encourage or discuss any proposal, plan or offer to
acquire an interest in any of the Business’, Purchaser’s or its Affiliates’
identified potential acquisition candidates.
 
7.9.2 Each Party understands and acknowledges that the provisions of this
Section 7.9 are designed to preserve the legitimate business interests and
goodwill of the Parties.  Accordingly, each Party hereby acknowledges that any
breach or threatened breach of the provisions of this Section 7.9 will result in
irreparable harm and injury to each of the other Parties and that monetary
damages will not provide an adequate remedy to a Party.  Accordingly, each Party
hereby agrees that in the event of a breach or threatened breach of the
provisions of this Section 7.9, the non-breaching Party shall be entitled to (1)
a temporary restraining order, preliminary injunction and permanent injunction
to enjoin such breach or threatened breach; (b) any and all damages incurred or
to be incurred by the non-breaching Party; and (c) recover from the breaching
Party the reasonable attorneys’ fees and costs incurred by the non-breaching
Party in enforcing the provisions of this Section 7.9.
 
7.9.3 The provisions of this Section 7.9 shall apply for the applicable periods
as set forth above.  If any Seller Company or Parent violates the restrictive
covenant provisions set forth in this Section 7.9, and Purchaser, any of
Purchaser’s successors and assigns or any of Purchaser’ Affiliates brings legal
action for injunctive or other relief, such party bringing the action shall not,
as a result of the time involved in obtaining the relief, be deprived of the
benefit of the full period of the restrictive covenant, unless a court of
competent jurisdiction holds that the restrictive covenant is not enforceable in
whole or in part.  Accordingly, for any time period that any Seller Company or
Parent is in violation of the restrictive covenant, such time period shall not
be included in calculating the duration of the restrictive covenant indicated
above.
 
 
- 44 -

--------------------------------------------------------------------------------

 
7.9.4 Each Party hereby acknowledges that the restrictions set forth in this
Section 7.9 are minimal, reasonable in scope and duration and are necessary to
protect the legitimate business interests of the Parties and that any breach or
threatened breach of these restrictions will result in irreparable harm to the
non-breaching Party.  In the event any of the restrictions are found by a court
of competent jurisdiction to be too broad to permit enforcement to its full
extent, then such restriction shall be enforced to the maximum extent allowable
by law and the Parties hereby consent to and authorize the court to modify these
restrictions in a manner to permit their enforcement to the fullest extent of
the law.
 
7.9.5 The Parties also agree that the existence of any Claim by Parent or any
Seller Company against Purchaser, whether predicated upon this Agreement or
otherwise, shall not constitute a defense to the enforcement of the restrictive
covenants set forth herein, but shall be litigated separately.
 
7.10 Employees.  Purchaser shall provide employment to each of the Employees
that meets Purchaser’s hiring standards and criteria.  Nothing contained herein
shall restrict Purchaser or its subsidiaries in the future in the exercise of
their independent business judgment as to the terms and conditions under which
the employment of Employees shall continue, the duration of such employment, the
basis on which such employment is terminated, or the benefits provided to
Employees.  If the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby (a) results in any payment becoming due
to any current or former Employee, (b) increases any benefits under any Benefit
Plan, or (c) results in the acceleration of the time of payment, vesting or
other rights with respect to any such benefits, then Seller Companies and Parent
shall be solely liable for such payment, increase, or obligation, and such
amounts will not be Assumed Obligations. As of the Closing Date, Seller
Companies and Parent shall fully vest (100%) each Employee’s interest in any
pension plan sponsored by Seller Companies that is qualified under Section
401(a) of the Code. The cost to fully vest each Employee’s interests in any
pension plan sponsored by Seller Companies that is qualified under Section
401(a) of the Code shall be borne by Seller Companies and Parent.  Within ten
(10) days of the Closing Date, each Seller Company and Parent shall payout any
accrued but unused vacation or paid time off to all Employees.  Seller Companies
and Parent shall be responsible for complying with all obligations under COBRA,
with respect to Employees and other “qualified beneficiaries” who incur a
“qualifying event” on or prior to the Closing Date (i.e., including a
termination of employment).  Seller Companies and Parent shall be responsible
for all notifications and liability associated with any terminations of
employment on or prior to the Closing Date under the worker Adjustment and
Retraining Notification Act and any similar state or local “mass layoff” or
“plant closing” law.
 
7.11 Schedules.  As of the date of this Agreement, none of the schedules
required by this Agreement to be provided by Seller Companies have been
delivered.  Seller Companies agree to deliver to Purchaser for its approval all
schedules to be delivered by them within ten (10) days from the date of this
Agreement (the “Schedules Delivery Date”); provided, that Seller Companies and
Parent shall supplement or amend the schedules in accordance with the terms and
conditions set forth in Section 4.7.  Purchaser shall have the right to review
the schedules and reject in writing any of the schedules within (10) days from
the Schedules Delivery Date (the “Schedules Acceptance Date”).  In the event
that Purchaser rejects in writing any schedule on or before the Schedules
Acceptance Date, Purchaser may terminate this Agreement pursuant to Section
9.1.5.  If Purchaser does not reject any schedule on or before the Schedules
Acceptance Date, Purchaser shall be deemed to have accepted all of the schedules
and this Agreement shall be binding on Purchaser, Parent and each of the Seller
Companies in accordance with its terms; provided, that, in the event that
Purchaser, on the one hand, and Seller Companies and/or Parent, on the other
hand, are in dispute with respect to any item or items set forth in the
schedules hereto, the Schedules Acceptance Date shall automatically be extended
until such dispute is resolved or Purchaser rejects such schedule and terminates
this Agreement pursuant to Section 9.15.
 
 
- 45 -

--------------------------------------------------------------------------------

 
7.12 Exhibits.  As of the date of this Agreement, none of the exhibits required
by this Agreement to be attached hereto have been finalized or
delivered.  Parent, Seller Companies or Purchaser shall have the right to
terminate this Agreement prior to the Closing Date if Parent, Seller Companies
or Purchaser, as the case may be, do not accept and enter into any of the
exhibits.
 
8. Indemnification.
 
8.1 Survival.  All of the terms and conditions of this Agreement, together with
the representations, warranties and covenants contained herein or in any
instrument or document delivered or to be delivered pursuant to this Agreement,
shall survive the execution of this Agreement and the Closing Date until all
obligations set forth therein shall have been performed and satisfied
notwithstanding any investigation heretofore or hereafter made by or on behalf
of any party hereto as follows: (a) the representations and warranties in
Section 2.13 (Taxes), Section 2.22 (Employee Benefit Plans), and Section 2.23
(Employees) and their related schedules and the covenants contained in this
Agreement shall survive until sixty (60) days after the date as of which the
applicable statutes of limitations with respect to such matters expire (after
giving effect to any extensions or waivers thereof); (b) the representations and
warranties in Section 2.27 (Environmental Matters), Section 2.28 (Medical Waste)
and their related schedules shall terminate on the sixth (6th) anniversary of
the Closing Date; (c) the representations and warranties in Section 2.1
(Corporate Organization, Etc.), Section 2.2 (Ownership), Section 2.5
(Authorization, Etc.), Section 2.6 (Title and Related Matters), Section 2.17
(Compliance with Law), Section 2.18 (Rates and Reimbursement Policies), Section
2.19 (Physicians), Section 2.20 (Improper and Other Payments), Section 2.29
(Federal Health Care Programs), Section 2.32 (Confidential Information), Section
2.33 (Brokerage), Section 3.1 (Corporate Organization, Etc.), Section 3.2
(Authorization, Etc.), Section 3.3 (Brokerage) and their related schedules
(collectively, items (a), (b) and (c) shall be referred to as the “Fundamental
Representations and Warranties”) shall survive indefinitely and not terminate;
and (d) all other representations and warranties in this Agreement and their
related schedules or in any of the written statements, certificates or other
items prepared and delivered hereunder or to induce the consummation of any of
the transactions contemplated hereby, shall terminate upon the thirty sixth
(36th) month anniversary of the Closing Date; provided that the representations,
warranties and indemnities for which an indemnification Claim shall be pending
as of the end of the applicable period referred to herein shall survive with
respect to such Claim until the final disposition thereof.  The representations
and warranties in this Agreement and the schedules attached hereto or in any
writing delivered in connection herewith shall in no event be affected by any
investigation, inquiry or examination made for or on behalf of any party or be
affected by the knowledge of any officer, director, manager, stockholder,
employee, partner or agent of any party seeking indemnification hereunder or by
the acceptance of any certificate or opinion from any third party.  In addition,
in no event will any disclosure of any event or circumstance made after the date
hereof and prior to the Closing serve to amend any representation or warranty
for any purpose of this Agreement.
 
 
- 46 -

--------------------------------------------------------------------------------

 
8.2 Limitations.
 
8.2.1 No Party shall be required to indemnify another Party under Sections 8.3.1
or 8.4.1 until the indemnifiable damages, individually or in the aggregate,
exceed $50,000 (the “Hurdle Rate”), at which point such indemnifying party shall
be responsible for all indemnifiable damages that may arise, irrespective of the
Hurdle Rate; and provided that indemnifiable damages shall accumulate until such
time as they exceed the Hurdle Rate, whereupon the party to be indemnified shall
be entitled to seek indemnification for the full amount of such damages from the
first dollar.
 
8.2.2 Absent fraud, after the Closing, the aggregate amount of indemnifiable
damages for which Seller Companies and Parent shall be jointly and severally
liable with respect to breaches of the representations and warranties made by
Seller Companies and Parent in Section 2 (other than the Fundamental
Representations and Warranties or for knowing or intentional misrepresentations
or breaches of covenants and agreements) shall not exceed the Purchase Price.
 
8.2.3 In the event the transactions contemplated pursuant to this Agreement and
the agreements, documents and transactions contemplated hereby and thereby are
not consummated as a result of a breach hereunder by Purchaser, the maximum
aggregate amount of indemnifiable damages for which Purchaser shall be liable
for hereunder shall equal the Purchase Price.  The Parties agree that such
amount is a fair estimate of the maximum amount of Seller Companies’ and
Parent’s potential damages and hereby agree not to assert any Claim in excess of
such amount.
 
8.2.4 After the Closing, the sole remedy of any party hereto with respect to
indemnification Claims pursuant to this Section 8 of this Agreement shall be
monetary damages determined pursuant to this Section 8; provided that nothing
herein shall prevent Purchaser from seeking equitable remedies for, among other
things, specific performance for breaches of Section 7.7 (Confidentiality),
Section 7.8 (Public Announcements), and Section 7.9 (Non-Competition).
 
8.3 Indemnification by Seller Companies and Parent.  Subject to Sections 8.1 and
8.2, each Seller Company and Parent agree, jointly and severally, to indemnify
Purchaser, its subsidiaries and Affiliates and its officers, managers,
employees, equity holders, representatives, successors, assigns, and agents and
hold each of them harmless against and in respect of any and all damage, loss,
deficiency, liability, obligation, commitment, cost or expense (including the
fees and expenses of counsel) resulting from, or in respect of, any of the
following:
 
8.3.1 Any misrepresentation or breach of any representation or warranty on the
part of Seller Companies or Parent under this Agreement, any document relating
hereto or thereto or contained in any schedule to this Agreement or from any
misrepresentation in or omission from any certificate, schedule, other Contract
or instrument delivered by Seller Companies or Parent hereunder.
 
 
- 47 -

--------------------------------------------------------------------------------

 
8.3.2 Any breach of any covenant, agreement or non-fulfillment of any obligation
on the part of the applicable Seller Company or Parent under this Agreement, any
document relating hereto or thereto or contained in any schedule to this
Agreement or any certificate, schedule, other Contract or instrument delivered
by Seller Companies or Parent hereunder.
 
8.3.3 Any and all Excluded Liabilities.
 
8.3.4 Any and all Excluded Assets.
 
8.3.5 (i) All Taxes, losses, Claims and expenses resulting from, arising out of,
or incurred with respect to, any Claims that may be asserted by any party based
on, attributable to, or resulting from the failure of any representation or
warranty made pursuant to Section 2.13 to be true and correct in all respects as
of the date of this Agreement and as of the Closing Date; and (ii) all Taxes (A)
attributable to the Acquired Assets or the Business with respect to any taxable
period or portion thereof that ends on or prior to the Closing Date or (B)
imposed on Seller Companies or Parent.
 
8.3.6 Any and all Claims with respect to Seller Companies, the Business or the
Acquired Assets arising out of or relating to any event, matter or circumstance
occurring prior to the Closing Date.
 
8.3.7 All environmental liability of Seller Companies, including federal, state
and local environmental liability, together with any interest or penalties
thereon or related thereto, that arises or accrues on or prior to the Closing
Date.
 
8.3.8 Any failure (i) of Seller Companies to have good, valid and marketable
title to the Acquired Assets, free and clear of all Liens, Claims and Orders
other than Permitted Liens and (ii) to obtain the signature of Seller Companies
and Parent in connection with the transactions contemplated pursuant to this
Agreement and the agreements, documents and transactions contemplated hereby and
thereby, and Seller Companies and Parent shall be responsible for all liability,
fees and expenses that may arise because such Person fails or refuses to agree
to the terms hereof.
 
8.3.9 Any Claim for transaction costs or expenses not paid through a reduction
in the Purchase Price on the Closing Date.
 
8.3.10 Any Claim made during the twelve (12) month period following the Closing
Date related to the termination, loss, expiration, suspension or limitation of
or amendment or other modification to any third party payor Contract resulting
in a projected loss of annualized revenue related thereto in excess of $250,000
(individually or in the aggregate).  For purposes of this Section 8.3.10, the
measurement of any projected loss shall be based upon the projections of each
such third party payor Contract set forth on Schedule 8.3.10 attached hereto.
 
 
- 48 -

--------------------------------------------------------------------------------

 
8.3.11 All demands, assessments, judgments, costs and reasonable legal and other
expenses arising from, or in connection with, any action, suit, proceeding or
Claim incident to any of the foregoing.
 
8.4 Indemnification by Purchaser.  Subject to Sections 8.1 and 8.2, Purchaser
agrees to, and shall, indemnify Seller Companies and Parent and hold each of
them harmless, against and in respect of any and all damage, loss, deficiency,
liability, obligation, commitment, cost or expense (including the fees and
expenses of counsel) resulting from, or in respect of, any of the following:
 
8.4.1 Any misrepresentation or breach of any representation or warranty on the
part of Purchaser under this Agreement, any document relating hereto or thereto
or contained in any schedule to this Agreement or from any misrepresentation in
or omission from any certificate, schedule, other Contract or instrument
delivered by Purchaser hereunder.
 
8.4.2 Any breach of any covenant, agreement or non-fulfillment of any obligation
on the part of Purchaser under this Agreement, any document relating hereto or
thereto or contained in any schedule to this Agreement or any certificate,
schedule, other Contract or instrument by Purchaser hereunder.
 
 
8.4.3 Any and all Assumed Obligations (including, but not limited to, the
capital and operating leases set forth on Schedule 1.2(a) attached hereto) and
the Assumed Indebtedness after the Closing Date.
 
8.4.4 Any and all Acquired Assets after the Closing Date.
 
8.4.5 All demands, assessments, judgments, costs and reasonable legal and other
expenses arising from, or in connection with, any action, suit, proceeding or
Claim incident to any of the foregoing.
 
8.5 Third-Party Claims.
 
8.5.1 The following procedures shall be applicable with respect to
indemnification for third-party Claims.  Promptly after receipt by the party
seeking indemnification hereunder (hereinafter referred to as the “Indemnitee”)
of notice of the commencement of any (i) Tax audit or proceeding for the
assessment of Tax by any Taxing Authority or any other proceeding likely to
result in the imposition of a Tax liability or obligation or (ii) any action or
the assertion of any Claim, liability or obligation by a third party (whether by
legal process or otherwise), against which Claim, liability or obligation the
other party to this Agreement (hereinafter the “Indemnitor”) is, or may be,
required under this Agreement to indemnify such Indemnitee, the Indemnitee
shall, if a Claim thereon is to be, or may be, made against the Indemnitor,
notify the Indemnitor in writing of the commencement or assertion thereof and
give the Indemnitor a copy of such Claim, process and all legal pleadings.  The
Indemnitor shall have the right to (i) participate in the defense of such action
with counsel of reputable standing and (ii) assume the defense of such action by
agreeing to assume such defense within ten (10) days of transmittal in writing
of the notice of the Claim by the Indemnitee, unless such Claim (A) may result
in criminal proceedings, injunctions or other equitable remedies in respect of
the Indemnitee or its business; (B) may result in liabilities which, taken with
other then existing Claims under this Section 8, would not be fully indemnified
hereunder; (C) may have a Material Adverse Effect on the business or financial
condition of the Indemnitee after the Closing Date (including an effect on the
Tax liabilities, earnings or ongoing business relationships of the Indemnitee);
(D) is for an alleged amount of less than $25,000; (E) upon petition by the
Indemnitee, if an appropriate court rules that the Indemnitor failed or is
failing to vigorously prosecute or defend such Claim, in which events the
Indemnitee shall assume the defense; or (F)  is with respect to Taxes, in which
case Seller Companies shall have the right to assume the defense or settlement
of such third-party Claim only if it solely relates to (i) Taxes with respect to
the income or operations of the Business or the ownership of the Acquired Assets
for a taxable year or other taxable period ending on or before the Closing Date
or (ii) Taxes imposed upon Seller Companies and Parent. Notwithstanding the
immediately preceding sentence, with respect to a third-party Claim for Taxes,
neither Seller Companies nor Parent shall consent to entry of any judgment or
enter into any settlement (or otherwise compromise) of such Claim without the
written consent of Purchaser, which consent shall not be unreasonably withheld
or delayed.
 
 
- 49 -

--------------------------------------------------------------------------------

 
8.5.2 The Indemnitor and the Indemnitee shall cooperate in the defense of any
third party Claims.  In the event that the Indemnitor assumes or participates in
the defense of such third party Claim as provided herein, the Indemnitee shall
make available to the Indemnitor all relevant records and take such other action
and sign such documents as are reasonably necessary to defend such third party
Claim in a timely manner.  If the Indemnitee shall be required by judgment or a
settlement agreement to pay any amount in respect of any obligation or liability
against which the Indemnitor has agreed to indemnify the Indemnitee under this
Agreement, the Indemnitor shall promptly reimburse the Indemnitee in an amount
equal to the amount of such payment plus all expenses (including legal fees and
expenses) incurred by such Indemnitee in connection with such obligation or
liability subject to this Section 8.  No Indemnitor, in the defense of any such
Claim, shall, except with the consent of the Indemnitee, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnitee of a
release from all liability with respect to such Claim.  In the event that the
Indemnitor does not accept the defense of any matter for which it is entitled to
assume as provided above, the Indemnitee shall have the full right to defend
such Claim.
 
8.5.3 Prior to paying or settling any Claim against which an Indemnitor is, or
may be, obligated under this Agreement to indemnify an Indemnitee, the
Indemnitee must first supply the Indemnitor with a copy of a final court
judgment or decree holding the Indemnitee liable on such Claim or failing such
judgment or decree, must first receive the written approval of the terms and
conditions of such settlement from the Indemnitor, which shall not be
unreasonably withheld; provided however, that no written approval is required
from the Indemnitor as to any third party Claim (i) that results solely in
injunctions or other equitable remedies in respect of the Indemnitee or its
business; (ii) that settles liabilities, or portions thereof, that are not
subject to indemnification hereunder; or (iii) is for an amount of less than
$25,000.
 
8.5.4 An Indemnitee shall have the right to employ its own counsel in any case
and the fees and expenses of such counsel shall be at the expense of the
Indemnitee unless
 
(a) the employment of such counsel shall have been authorized in writing by the
Indemnitor in connection with the defense of such Claim;
 
 
- 50 -

--------------------------------------------------------------------------------

 
(b) the Indemnitor shall not have employed counsel in the defense of such Claim
after ten (10) days notice; or
 
(c) such Indemnitee shall have reasonably concluded that there may be defenses
available to it which are contrary to, or inconsistent with, those available to
the Indemnitor; in any of the foregoing events such fees and expenses shall be
borne by the Indemnitor.
 
8.6 Payment of Indemnification Amounts.  Each Indemnitor shall pay the
indemnification amount claimed by the Indemnitee in immediately available funds
promptly within ten (10) days after the Indemnitee provides the Indemnitor with
written notice of a Claim hereunder unless the Indemnitor in good faith disputes
such Claim.  If the Indemnitor disputes such Claim in good faith, then promptly
after the resolution of such dispute, the amount finally determined to be due
shall be paid by the Indemnitor to the Indemnitee in immediately available funds
within ten (10) days of such dispute resolution.  In the event the Indemnitor
fails to pay the Indemnitee the amount of such indemnification Claim within such
ten (10) day period, the Indemnitor shall pay the Indemnitee interest on the
amount of such indemnification Claim at a rate of ten percent (10%) per annum,
compounded monthly from the date of the original written notice of such
indemnification Claim until the indemnification Claim is paid in full.  If any
Indemnitor fails to comply with its obligations to make cash payments to an
Indemnitee in an aggregate amount sufficient to reimburse the Indemnitee for all
losses resulting from an indemnified Claim, the Indemnitee may pursue any and
all rights and remedies against the Indemnitor available in law or in equity,
subject only to the limitations set forth in Section 8.2 above.
 
8.7 Security for the Indemnification Obligation; Right of Set-Off.  Each
Indemnitee shall have the right, with notice to each Indemnitor, to offset
amounts owed to it by such Indemnitor (including any indemnification payment
owed by such Indemnitor) against amounts owed by such Indemnitee or its
Affiliates to such Indemnitor pursuant to any other obligations, including,
without limitation, any indemnification payment owed by such Indemnitee to such
Indemnitor, but not prior to the time when it is finally determined that such
Indemnitee owes such Indemnitor the amount being offset by such Indemnitee
pursuant hereto.  Neither the exercise of, nor the failure to exercise such
right of set-off shall constitute an election of remedies or limit an Indemnitee
in any manner in the enforcement of other remedies that may be available to such
Indemnitee hereunder.
 
8.8 Adjustment to Purchase Price.  Any indemnification payable pursuant to this
Section 8 shall be, to the extent permitted by law, an adjustment to the
Purchase Price.
 
8.9 Breach.  Notwithstanding any other provision in this Agreement to the
contrary, the Parties acknowledge and agree that a breach by one Party of any
representation, warranty, covenant, agreement or obligation set forth in this
Agreement or the documents entered into or delivered in connection with this
Agreement does not release the non-breaching Party of its obligations hereunder,
pursuant to the ancillary documents hereto or in connection with the
transactions contemplated pursuant to this Agreement and the agreements,
documents and transactions contemplated hereby and thereby.
 
 
- 51 -

--------------------------------------------------------------------------------

 
9. Termination, Amendment and Waiver
 
9.1 Termination.  Except as provided in Section 9.2 hereof, this Agreement may
be terminated and the transactions contemplated herein abandoned at any time
prior to the Closing:
 
9.1.1 by mutual written agreement of Seller Companies, Parent and Purchaser;
 
9.1.2 by Purchaser or Seller Companies if this Agreement is not consummated on
or before March 31, 2009; provided that if any Party has breached or defaulted
with respect to its obligations under this Agreement on or before such date,
such Party may not terminate this Agreement pursuant to this Section 9.1.2, and
each other Party to this Agreement may at its option enforce its rights against
such breaching or defaulting Party and seek any remedies against such party, in
either case as provided hereunder and by applicable Regulation;
 
9.1.3 by Purchaser if as of the Closing Date any of the conditions specified in
Section 5.1 hereof have not been satisfied or if Seller Companies or Parent are
otherwise in default under this Agreement or breach of any of their respective
representations, warranties or covenants or other agreements herein; or
 
9.1.4 by Seller Companies if as of the Closing Date any of the conditions
specified in Section 5.2 hereof have not been satisfied or if Purchaser is
otherwise in default under this Agreement or breach of any of its respective
representations, warranties or covenants or other agreements herein.
 
9.1.5 by Purchaser if it rejects in writing Seller Companies’ schedules pursuant
to Section 7.11.
 
9.1.6 by Parent, Seller Companies or Purchaser if they reject in writing any of
the Exhibits pursuant to Section 7.12.
 
9.2 Effect of Termination.  In the event of termination of this Agreement as
provided in this Section 9, this Agreement shall forthwith become void and there
shall be no liability or obligation on the part of any party; provided, however,
that each Party hereto shall remain liable for any material breaches of this
Agreement prior to its termination; and provided, further, however, that, the
provisions of Sections 7.7 and 7.8 and the Confidentiality Agreement shall
remain in full force and effect and survive any termination of this Agreement.
 
9.3 Extension; Waiver.  Purchaser, on the one hand, and Seller Companies and
Parent, on the other hand, may, to the extent legally allowed, (i) extend the
time for the performance of any of the obligations of the other Party(ies)
hereto, (ii) waive any inaccuracies in the representations and warranties made
to such other Party(ies) contained herein or in any document delivered pursuant
hereto, and (iii) waive compliance with any of the agreements or conditions for
the benefit of such other Party(ies) contained herein.  Any agreement on the
part of a Party hereto to grant any such extension or waiver shall be valid only
if set forth in an instrument in writing signed on behalf of such Party.
 
 
- 52 -

--------------------------------------------------------------------------------

 
10. Definitions.  As used herein, the following terms have the respective
meanings set forth below or set forth in the referenced Section of this
Agreement:
 
“24/7” shall have the meaning referenced in Section 2.21.9.
 
“Acquired Assets” shall have the meaning referenced in Section 1.1.
 
“Adjustment Statement” shall have the meaning referenced in Section 1.8.2.
 
“Affiliate” means, with regard to any Person, (a) any Person, directly or
indirectly, controlled by, under common control of, or controlling such Person;
(b) any Person, directly or indirectly, in which such Person holds, of record or
beneficially, five percent (5%) or more of the equity or voting securities; (c)
any Person that holds, of record or beneficially, five percent (5%) or more of
the equity or voting securities of such Person; (d) any Person that, through
Contract, relationship or otherwise, exerts a substantial influence on the
management of such Person’s affairs; (e) any Person that, through Contract,
relationship or otherwise, is influenced substantially in the management of its
affairs by such Person; (f) any director, officer, manager, partner or
individual holding a similar position in respect of such Person; or (g) as to
any natural Person, any Person related by blood, marriage or adoption and any
Person owned by such Persons, including without limitation, any spouse, parent,
grandparent, aunt, uncle, child, grandchild, sibling, cousin or in-law of such
Person.
 
“Agreement” shall have the meaning referenced in the preamble of this Agreement.
 
“Assignment of Lease” shall have the meaning referenced in Section 1.3(b).
 
“Assumed Indebtedness” shall have the meaning referenced in Section 1.6.
 
“Assumed Obligations” shall have the meaning referenced in Section 1.2.
 
“Assumption Agreement” shall have the meaning referenced in Section 1.2.
 
“Authority” means any governmental, regulatory or administrative body, agency,
commission, board, arbitrator or authority, any court or judicial authority, any
public, private or industry regulatory authority, whether international,
national, federal, state or local.
 
“Benefit Plans” shall have the meaning referenced in Section 2.22.1.
 
“Bill of Sale” shall have the meaning referenced in Section 1.3.
 
“Business” shall have the meaning referenced in the recitals to this Agreement.
 
“Business Intellectual Property” shall mean all Intellectual Property owned by
Parent or any Seller Company that is used or held for use in connection with the
Business.  Business Intellectual Property does not include any Intellectual
Property used, owned or licensed by HealthIXS Corporation, a wholly-owned
subsidiary of Parent.
 
 
- 53 -

--------------------------------------------------------------------------------

 
“CERCLA” means Comprehensive Environmental Response Compensation and Liability
Act of 1980, as amended, and the Regulations thereunder.
 
“Claim” means any action, suit, claim, lawsuit, demand, suit, inquiry, hearing,
investigation, notice of a violation or noncompliance, litigation, proceeding,
arbitration, appeals or other dispute, whether civil, criminal, administrative
or otherwise.
 
“Closing” shall have the meaning referenced in Section 6.1.
 
“Closing Date” shall have the meaning referenced in Section 6.1.
 
“Closing Date Balance Sheet” shall have the meaning referenced in Section 1.8.1.
 
“Closing Date Working Capital” shall mean the following from the Closing Date
Balance Sheet:  (a) the sum of (i) cash, and (ii) accounts receivable collected
prior to the Closing Date that otherwise satisfy the representation in Section
2.9, less (b) the sum of Seller Companies’ (i) accounts payable, (ii) accrued
expenses, and (iii) other current liabilities, contingencies or reserves set
forth on the Closing Date Balance Sheet.
 
“CMS” means Center for Medicaid and Medicare Services.
 
“COBRA” shall have the meaning referenced in Section 2.22.7.
 
“Code” shall have the meaning referenced in Section 2.22.1.
 
“Confidentiality Agreement” means that certain Confidentiality Agreement, dated
October 20, 2008, by and between Seller Companies, Parent and Purchaser.
 
“Contested Adjustment Notice” shall have the meaning referenced in Section
1.8.2.
 
“Contested Adjustments” shall have the meaning referenced in Section 1.8.2.
 
“Contract” means any agreement, contract, commitment, instrument, document,
certificate or other binding arrangement or understanding, whether written or
oral.
 
“Definitive Information Statement” shall have the meaning referenced in Section
4.10.
 
“DOL” shall have the meaning referenced in Section 2.22.5.
 
“Employees” shall have the meaning referenced in Section 2.23.
 
“Environmental Condition” means a condition of the soil, surface waters,
groundwater, stream sediments, air and/or similar environmental media including
any Release or threatened Release of Hazardous Substances, either on or off a
property resulting from any activity, inactivity or operations occurring on such
property that, by virtue of Environmental Laws (i) requires notification,
investigatory, corrective or remedial measures, and/or (ii) comprises a basis
for Claims against, demands of and/or Liabilities of Seller Companies, Parent or
Purchaser or in respect of the Business or the Locations.
 
 
- 54 -

--------------------------------------------------------------------------------

 
 
 
“Environmental Law” shall mean any Regulation, Order, settlement agreement or
Authority requirement, which relates to or otherwise imposes liability or
standards of conduct concerning the environment, health, safety or Hazardous
Substances, including without limitation, discharges, emissions, releases or
threatened releases of noises, odors or any Hazardous Substances, whether as
matter or energy, into ambient air, water, or land, or otherwise relating to the
manufacture, processing, generation, distribution, use, treatment, storage,
disposal, cleanup, transport or handling of Hazardous Substances, including but
not limited to CERCLA, the Superfund Amendments and Reauthorization Act of 1986,
the Hazardous Material Transportation Act, the Resource Conservation and
Recovery Act of 1976, the Toxic Substances Control Act, the Federal Water
Pollution Control Act, the Clean Water Act, the Clean Air Act, the Occupational
Safety and Health Act, any so-called “Superlien” law, all as now or hereafter
amended or supplemented, and the Regulations promulgated thereunder, and any
other similar Federal, state or local Regulations.
 
“Environmental Permit” shall mean Permits, certificates, approvals, licenses,
decrees, consents, Orders and other authorizations relating to or required by
Environmental Law and necessary or desirable for Seller Companies’ business.
 
“Equity Interests” shall have the meaning referenced in Section 2.2.
 
“ERISA” shall have the meaning referenced in Section 2.22.1.
 
“ERISA Affiliate” shall have the meaning referenced in Section 2.22.13.
 
“Escrow Agent” means American Stock Transfer & Trust Company, LLC, located at 59
Maiden Lane, Plaza Level, New York, New York 10038.
 
“Escrow Agreement” shall have the meaning referenced in Section 1.7.1.
 
“Escrow Amount” shall have the meaning referenced in Section 1.7.1.
 
“Excluded Assets” shall have the meaning referenced in Section 1.1.
 
“Excluded Liabilities” shall have the meaning referenced in Section 1.2.
 
“Existing Services Agreement” shall have the meaning referenced in the recitals
to this Agreement.
 
“Financial Statement Date” shall have the meaning referenced in Section 2.7.1.
 
“Financial Statements” shall have the meaning referenced in Section 2.7.1.
 
“Fundamental Representations and Warranties” shall have the meaning set forth in
Section 8.1.
 
“Funds Flow Statement” shall have the meaning set forth in Section 6.2.13.
 
 
- 55 -

--------------------------------------------------------------------------------

 
“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.
 
“Guarantee” means any guarantee or other contingent liability (other than any
endorsement for collection or deposit in the ordinary course of business),
direct or indirect with respect to any obligations of another Person, through a
Contract or otherwise, including, without limitation, (a) any endorsement or
discount with recourse or undertaking substantially equivalent to or having
economic effect similar to a guarantee in respect of any such obligations and
(b) any Contract (i) to purchase, or to advance or supply funds for the payment
or purchase of, any such obligations, (ii) to purchase, sell or lease property,
products, materials or supplies, or transportation or services, in respect of
enabling such other Person to pay any such obligation or to assure the owner
thereof against loss regardless of the delivery or nondelivery of the property,
products, materials or supplies or transportation or services or (iii) to make
any loan, advance or capital contribution to or other Investment in, or to
otherwise provide funds to or for, such other Person in respect of enabling such
Person to satisfy an obligation (including any liability for a dividend,
liquidation payment or expense) or to assure a minimum equity, working capital
or other balance sheet condition in respect of any such obligation.
 
“Hazardous Substances” shall be construed broadly to include any toxic or
hazardous substance, material, or waste, any petroleum or petroleum products,
radioactive or nuclear materials, asbestos in any form that has become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas, any chemicals, materials or substances
defined or included in the definition of “hazardous substances,” “hazardous
wastes,” “restricted wastes,”, “medical wastes,” “toxic substances,” “toxic
pollutants,” or words of similar import, under any applicable Environmental Law,
any other chemical, material or substance, exposure to which is prohibited,
limited, or regulated by any governmental Authority and any other contaminant,
pollutant or constituent thereof, whether liquid, solid, semi-solid, sludge
and/or gaseous, including without limitation, chemicals, compounds, by-products,
pesticides, asbestos containing materials, petroleum or petroleum products or
by-products, and polychlorinated biphenyls, the presence of which requires
investigation or remediation under any Environmental Law or which are or could
reasonably be expected to become regulated, listed or controlled by, under or
pursuant to any Environmental Law, or which has been or shall be determined or
interpreted at any time by any Authority to be a hazardous or toxic substance
regulated under any other Regulation or Order.
 
“HIPAA” shall have the meaning referenced in Section 2.17.1.
 
“HIPAA Regulations” shall have the meaning referenced in Section 2.17.2.
 
“Hurdle Rate” shall have the meaning set forth in Section 8.2.1.
 
“Imaging Centers” shall have the meaning referenced in the recitals to this
Agreement.
 
“Imaging Centers Capital Expenditures” means a credit to Purchaser in the amount
of $1,200,000 for capital expenditures and leasehold improvements at the Imaging
Centers.
 
“Improvements” shall have the meaning set forth in Section 2.6.4.
 
 
- 56 -

--------------------------------------------------------------------------------

 
“Indebtedness” with respect to any Person means (a) any obligation of such
Person for borrowed money, but in any event shall include:  (i) any obligation
or liabilities incurred for all or any part of the purchase price of property or
other assets or for the cost of property or other assets constructed or of
improvements thereto, other than accounts payable included in current
liabilities and incurred in respect of property purchased in the ordinary course
of business, (whether or not such Person has assumed or become liable for the
payment of such obligation) (whether accrued, absolute, contingent, unliquidated
or otherwise, known or unknown, whether due or to become due); (ii) the face
amount of all letters of credit issued for the account of such Person and all
drafts drawn thereunder; (iii) obligations incurred for all or any part of the
purchase price of property or other assets or for the cost of property or other
assets constructed or of improvements thereto, other than accounts payable
included in current liabilities and incurred in respect of property purchased in
the ordinary course of business (whether or not such Person has assumed or
become liable for the payment of such obligation) secured by Liens; (iv)
capitalized lease obligations; (v) all Guarantees of such Person; and (vi) any
outstanding obligations or liabilities in connection with loans from Parent;
(b) equipment lease obligations; (c) accounts payable and accrued expenses of
such Person; (d) annual employee bonus obligations that are not accrued on the
Financial Statements; and (e) retroactive insurance premium obligations.
 
“Indebtedness Cap” shall have the meaning referenced in Section 1.6.
 
“Indemnification Escrow Amount” shall have the meaning referenced in Section
1.7.1.
 
“Indemnitee” shall have the meaning set forth in Section 8.5.1.
 
“Indemnitor” shall have the meaning set forth in Section 8.5.1.
 
“Independent Accountant” shall have the meaning set forth in Section 1.8.2.
 
“Intellectual Property” means all domestic and foreign patents, patent
applications, trademarks, service marks and other indicia of origin, trademark
and service mark registrations and applications for registrations thereof,
copyrights, copyright registrations and applications for registration thereof,
Internet domain names and universal resource locators (“URLs”), trade secrets,
inventions (whether or not patentable), invention disclosures, moral and
economic rights of authors and inventors (however denominated), technical data,
customer lists, corporate and business names, trade names, trade dress, brand
names, know-how, show-how, maskworks, formulae, methods (whether or not
patentable), designs, processes, procedures, technology, source codes, object
codes, computer software programs, databases, data collectors and other
proprietary information or material of any type, whether written or unwritten
(and all good will associated with, and all derivatives, improvements and
refinements of, any of the foregoing).
 
“Investment” shall mean (a) any direct or indirect ownership, purchase or other
acquisition by a Person of any notes, obligations, instruments, capital stock,
Options, securities or ownership interests (including partnership interests and
joint venture interests) of any other Person; and (b) any capital contribution
or similar obligation by a Person to any other Person.
 
“IRS” means the United States Internal Revenue Service or any successor agency,
and, to the extent relevant, the United States Department of the Treasury.
 
 
- 57 -

--------------------------------------------------------------------------------

 
“JV” means the joint venture partnership between Parent and UIA commonly known
as “Union Imaging Associates, JV”.
 
“Licenses” shall have the meaning referenced in Section 2.16.
 
“Lien” means any (a) security interest, lien, mortgage, pledge, hypothecation,
encumbrance, rights of first refusal, Options, warrants, charges, pledges,
voting agreements, trusts, restrictions of any nature, Claim, easement, charge,
restriction on transfer or otherwise, or interest of another Person of any kind
or nature, including any conditional sale or other title retention Contract or
lease in the nature thereof; (b) any filing or agreement to file a financing
statement as debtor under the Uniform Commercial Code or any similar statute;
(c) any subordination arrangement in favor of another Person; and (d) any other
encumbrances of any nature whatsoever.
 
“Locations” shall have the meaning referenced in the recitals to this Agreement.
 
“Material Adverse Change” means any developments or changes that would have a
Material Adverse Effect.
 
“Material Adverse Effect” means any circumstances, state of facts or matters
which might reasonably be expected to have a material adverse effect in respect
of any Location, the Business or its operations, properties, assets, condition
(financial or otherwise), results, plans, strategies or prospects.
 
“Medical Waste” includes, but is not limited to, (a) pathological waste,
(b) blood, (c) sharps, (d) wastes from surgery or autopsy, (e) dialysis waste,
including contaminated disposable equipment and supplies, (f) cultures and
stocks of infectious agents and associated biological agents, (g) contaminated
animals, (h) isolation wastes, (i) contaminated equipment, (j) laboratory waste,
and (k) various other biological waste and discarded materials contaminated with
or exposed to blood, excretion, or secretions from human beings or
animals.  “Medical Waste” also includes any substance, pollutant, material, or
contaminant listed or regulated under MWTA.
 
“Medical Waste Laws” means the following, including regulations promulgated and
orders issued thereunder, all as may be amended from time to time: MWTA; the
U.S. Public Vessel Medical Waste Anti-Dumping Act of 1988, 33 USCA §§2501 et
seq.; the Marine Protection, Research, and Sanctuaries Act of 1972, 33 USCA
§§1401 et seq.; the Occupational Safety and Health Act, 29 USCA §§651 et seq.;
the United States Department of Health and Human Services, National Institute
for Occupational Self-Safety and Health Infectious Waste Disposal Guidelines,
Publication No. 88-119 et seq. and any other federal, state, regional, county,
municipal, or other local laws, regulations, and ordinances insofar as they
purport to regulate Medical Waste, or impose requirements relating to Medical
Waste.
 
“MSA” shall have the meaning referenced in Section 5.1.7.
 
“MWTA” means the Medical Waste Tracking Act of 1988, 42 U.S.C. §§6992, et seq.
 
“Option” means any subscription, option, warrant, right, security, Contract,
commitment, understanding, equity appreciation right, phantom equity option,
profit participation or arrangement by which (a) with respect to any Seller
Company, such Seller Company is bound to issue any additional interest in the
equity or equity appreciation of such Seller Company or rights pursuant to which
any Person has a right to purchase an interest in the equity or equity
appreciation of Seller Company or (b) with respect to any Seller Company, such
Seller Company is bound to sell or allow another Person to vote, encumber or
control the disposition of any equity or rights pursuant to which any Person has
a right to purchase, vote, encumber or control the disposition of equity from
such Seller Company.
 
 
- 58 -

--------------------------------------------------------------------------------

 
“Order” means any writ, decree, order, judgment, injunction, rule, ruling, Lien,
voting right, consent of or by an Authority.
 
“PA” shall have the meaning referenced in the recitals to this Agreement.
 
“Parent” shall have the meaning referenced in the preamble of this Agreement.
 
“Parties” means, collectively, Purchaser, Seller Companies, Parent, and their
respective successors and permitted assigns.
 
“Party” means, individually, Purchaser, each Seller Company and Parent and their
respective successors and permitted assigns.
 
“Permits” means all permits, licenses, registrations, certificates, Orders,
qualifications or approvals required by any Authority or other Person.
 
“Permitted Liens” means (a) statutory Liens not yet delinquent and immaterial in
amount; (b) such imperfections or irregularities of title or Liens as do not
materially detract from or interfere with the present use of the properties or
assets subject thereto or affected thereby, otherwise impair present business
operations at such properties, or do not detract from the value of such
properties and assets; (c) Liens reflected in the Financial Statements or the
notes thereto; (d) the rights of customers of a Seller Company with respect to
inventory or work in progress under purchase orders or Contracts entered into by
a Seller Company in the ordinary course of business; (e) mechanics’, carriers’,
workers’, repairmen’s, warehousemen’s, or other similar Liens arising in the
ordinary course of business in respect of obligations not overdue and immaterial
in amount or that are being contested in good faith and covered by a bond in an
amount at least equal to the amount of the Lien; (f) deposits or pledges to
secure workmen’s compensation, unemployment insurance, old age benefits or other
social security obligations in connection with, or to secure the performance of,
bids, tenders, trade Contracts not for the payment of money or leases, or to
secure statutory obligations or surety or appeal bonds or other pledges or
deposits for purposes of like nature in the ordinary course of business and
immaterial in amount; and (g) the Assumed Indebtedness.
 
“Person” means any corporation, partnership, joint venture, limited liability
company, organization, entity, Authority or natural person.
 
“PET” shall have the meaning referenced in the preamble of this Agreement.
 
“PET Center” shall have the meaning referenced in the recitals to this
Agreement.
 
 
- 59 -

--------------------------------------------------------------------------------

 
“PET Location” shall have the meaning referenced in the recitals to this
Agreement.
 
“Physicians” shall have the meaning referenced in Section 2.19.
 
“Preliminary Information Statement” shall have the meaning referenced in Section
4.10.
 
“Purchase Price” shall have the meaning referenced in Section 1.4.
 
“Purchaser” shall have the meaning referenced in the preamble of this Agreement.
 
“Reading Physicians” shall have the meaning referenced in Section 2.19.
 
“Regulation” means any rule, law, code, statute, regulation, ordinance,
requirement, announcement, policy, guideline, rule of common law or other
binding action of or by an Authority and any judicial interpretation thereof.
 
“Release” means any manner of spilling, leaking, dumping, discharging,
releasing, migrating or emitting, as any of such terms may further be defined in
any Environmental Law, into or through any medium including, without limitation,
ground water, surface water, land, soil or air.
 
“Remedial Action” shall mean actions to clean up the environment, including
soil, surface water or groundwater, in response to a Release, spill or discharge
of Hazardous Substances, including the following activities: (a) monitoring,
investigation, assessment, treatment, cleanup, containment, removal, mitigation,
response or restoration work; (b) obtaining any permits, consents, approvals or
authorizations of any Governmental Authority necessary to conduct any such
activity; (c) preparing and implementing any plans or studies for any such
activity; (d) the use, implementation, application, installation, operation or
maintenance of remedial technologies applied to the surface or subsurface soils,
excavation and treatment or disposal of soils, systems for long-term treatment
of surface water or groundwater, engineering controls or institutional controls;
and (e) any other activities reasonably determined to be necessary or
appropriate or required under Environmental Laws to address a release of
Hazardous Substances.
 
“Scheduled Physicians” shall have the meaning referenced in Section 2.19.
 
“SEC” shall have the meaning referenced in Section 4.10.
 
“SEC Communications” shall have the meaning referenced in Section 4.10.
 
“SEC Documents” shall have the meaning referenced in Section 4.10.
 
“Seller Companies” shall have the meaning referenced in the preamble to this
Agreement.
 
“Seller Companies’ knowledge”, “knowledge of Seller Companies” “Parent’s
knowledge”, “knowledge of Parent” or correlative terms shall be deemed to mean
the knowledge of Parent, Seller Companies or any of Seller Companies’ officers,
directors, managers or owners, after due and diligent inquiry (which shall
include conversations with such managers, officers and employees of Seller
Companies having responsibility for, and review of the files of Seller Companies
relating to, the subject matter to which the representation and warranty
relates) of their respective direct reports and management of Seller Companies.
 
 
- 60 -

--------------------------------------------------------------------------------

 
“Server” shall have the meaning referenced in Section 2.21.9.
 
“Settlement Amount Certificate” shall have the meaning referenced in Section
1.8.2.
 
“Settlement Date” shall have the meaning referenced in Section 1.8.3.
 
“Sites” shall have the meaning referenced in Section 2.21.9.
 
“Sponsor” shall have the meaning referenced in Section 2.22.9.
 
“Storage Location” shall have the meaning referenced in the recitals to this
Agreement.
 
“Supervising Physicians” shall have the meaning referenced in Section 2.19.
 
“Tax Returns” shall have the meaning referenced in Section 2.13.1.
 
“Taxes” shall mean all taxes, assessments, charges, duties, fees, levies or
other governmental charges, including, without limitation, all Federal, state,
local, foreign and other income, franchise, profits, gross receipts, capital
gains, capital stock, transfer, net proceeds, alternative or add-on minimum, ad
valorem, turnover, personal property (tangible and intangible), leasing, lease,
user, employment, fuel, excess profits, interest equalization, property, sales,
use, value-added, occupation, property, excise, severance, windfall profits,
stamp, license, payroll, social security, withholding and other taxes,
assessments, charges, duties, fees, levies or other governmental charges of any
kind whatsoever (whether payable directly or by withholding and whether or not
requiring the filing of a Tax return), all estimated taxes, deficiency
assessments, additions to tax, penalties and interest and shall include any
liability for such amounts as a result either of being a member of a combined,
consolidated, unitary or Affiliated group or of a contractual obligation to
indemnify any person or other entity.
 
“Taxing Authorities” means Internal Revenue Service and any other Federal,
state, or local Authority which has the right to impose Taxes on Seller
Companies or Parent.
 
“UIA” shall have the meaning referenced in the preamble of this Agreement.
 
“UIC” shall have the meaning referenced in the preamble of this Agreement.
 
“UIC Center” shall have the meaning referenced in the recitals to this
Agreement.
 
“UIC Location” shall have the meaning referenced in the recitals to this
Agreement.
 
 
- 61 -

--------------------------------------------------------------------------------

 
“Underground Storage Tank” shall have the meaning ascribed to such term in
Section 6901 et seq., as amended, of RCRA, or any applicable Regulation, Order
governing underground storage tanks.
 
“Working Capital Escrow Amount” shall have the meaning referenced in Section
1.7.1.
 
“Working Capital Shortfall” shall mean the amount by which the Closing Date
Working Capital is less than $525,000.
 
“Working Capital Surplus” shall mean the amount by which the Closing Date
Working Capital exceeds $525,000.
 
11. Miscellaneous.  
 
11.1 Schedules and Other Instruments.  Each Schedule and Exhibit to this
Agreement shall be considered a part hereof as if set forth herein in full.
 
11.2 Additional Assurances.  The provisions of this Agreement shall be
self-operative and shall not require further agreement by the Parties except as
may be herein specifically provided to the contrary; provided, however, at the
reasonable request of a Party, the other Party or Parties shall execute such
additional instruments and take such additional actions as the requesting Party
may deem necessary to effectuate this Agreement.  In addition and from time to
time after Closing, Parent and the applicable Seller Companies shall execute and
deliver such other instruments of conveyance and transfer, and take such other
actions as Purchaser reasonably may request, to effectively convey and transfer
full right, title and interest to, vest in, and place Purchaser in legal,
equitable and actual possession of the Business and the Acquired Assets.  Seller
Companies and Parent shall also furnish Purchaser with such information and
documents in that Party’s possession or under that Party’s control, or which
Seller Companies and Parent can execute or cause to be executed, as will enable
Purchaser to prosecute any and all petitions, applications, Claims and demands
relating to or constituting a part of the Acquired Assets. Additionally, Seller
Companies, Parent and Purchaser shall cooperate and use their respective
reasonable efforts to have their respective present managers, directors,
officers and employees cooperate with each other on and after Closing in
furnishing information, evidence, testimony and other assistance in connection
with any action, proceeding, arrangement or dispute of any nature with respect
to matters pertaining to all periods prior to Closing in respect of the items
subject to this Agreement.
 
11.3 Consented Assignment.  Anything contained herein to the contrary
notwithstanding, this Agreement shall not constitute an agreement to assign any
Claim, right, Contract, license, lease, commitment, sales order or purchase
order if an attempted assignment thereof without the consent of the other Party
thereto would constitute a breach thereof or in any material way affect the
rights of Seller Companies and Parent, as appropriate, thereunder, unless such
consent is obtained.  If such consent is not obtained, or if an attempted
assignment would be ineffective or would materially affect the rights thereunder
of any Seller Company or Parent so that Purchaser would not in fact receive all
such rights, then the Parties shall cooperate in any reasonable arrangement
designed to provide for the Parties the benefits under any such Claim, right,
Contract, license, lease, commitment, sales order or purchase order, including,
without limitation, enforcement of any and all rights of Seller Companies and
Parent, against the other party or parties thereto arising out of the breach or
cancellation by such other party or otherwise.
 
 
- 62 -

--------------------------------------------------------------------------------

 
11.4 Legal Fees and Costs.  In the event a Party elects to incur legal expenses
to enforce or interpret any provision of this Agreement, the agreements
contemplated hereby, or the transactions contemplated hereby or thereby by
judicial proceedings or otherwise, the prevailing Party in whose favor a final
non-appealable judgment is rendered will be entitled to recover such legal
expenses, including, without limitation, reasonable attorney’s fees, costs and
necessary disbursements at all court levels, in addition to any other relief to
which such Party shall be entitled.
 
11.5 Benefit; Assignment.  Subject to provisions herein to the contrary, this
Agreement shall inure to the benefit of and be binding upon the Parties hereto
and their respective legal representatives, successors and assigns; provided,
however, that no Party may assign this Agreement without the prior written
consent of the other Party, which consent shall not be unreasonably withheld;
provided, further, however, that Purchaser may, without the prior written
consent of the other Party, assign its rights and delegate its duties hereunder
to one or more entities that are under common ownership or control of Purchaser.
This Agreement is intended solely for the benefit of the Parties hereto and is
not intended to, and shall not, create any enforceable third party beneficiary
rights.
 
11.6 Cost of Transactions.  Except as otherwise provided herein, whether or not
the transactions contemplated hereby shall be consummated, the Parties agree as
follows:  (i) each Seller Company and Parent shall bear its own fees, expenses
and disbarments, including without limitation, those related to its respective
agents, representatives, accountants, and counsel incurred in connection with
the subject matter hereof and any amendments hereto on or prior to the Closing
Date; and (ii) Purchaser shall bear its own fees, expenses and disbursements,
including, without limitation, those related to its agents, representatives,
accountants and counsel incurred in connection with the subject matter hereof
and any amendments hereto.
 
11.7 Waiver of Breach.  The waiver by any Party of a breach or violation of any
provision of this Agreement shall not operate as, or be construed to constitute,
a waiver of any subsequent breach of the same or any other provision hereof.
 
11.8 Notice.  All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given or
made as follows: (a) if sent designated for overnight delivery by nationally
recognized overnight air courier (such as Federal Express or UPS), one (1)
business day after mailing; (b) if sent by facsimile transmission before 5:00
p.m. on a business day (sender’s time), when transmitted and receipt is
confirmed through a delivery report; (c) if sent by facsimile transmission after
5:00 p.m. or on a day that is not a business day (sender’s time) and receipt is
confirmed through a delivery report, on the following business day; (d) the date
such notice, request, demand or other communication is rejected; or (e) upon
actual receipt by the party to whom such notice, request, demand or other
communication is required to be given; provided that such notices, requests,
demands and other communications are delivered to the address or facsimile
number set forth below, or to such other address or facsimile number as any
party shall provide by like notice to the other parties:
 
 
- 63 -

--------------------------------------------------------------------------------

 
Parent or any Seller Company:
 
c/o Modern Medical Modalities Corporation
439 Chestnut Street
Union, New Jersey 07083
Attention: Barry Hayut, Chairman and Chief Executive Officer
Facsimile:  908-845-0385
 
With a simultaneous copy to:
 
Richardson & Patel LLP
The Chrysler Building
405 Lexington Avenue, 26th Floor
New York, NY 10174
Facsimile: 212-907-6687
Attention: Kevin Friedmann, Esq.
                   Jody Samuels, Esq.


Purchaser:
 
Health Diagnostics of New Jersey, L.L.C.
c/o Health Diagnostics LLC
200 Park Avenue, 44th Floor
New York, NY 10166
Attention:  Bradford Peters
 
With a simultaneous
copy to                      :
 
McDermott, Will & Emery
201 South Biscayne Boulevard, Suite 2200
Miami, Florida 33131-4336
Attention:   Joshua Kaye, Esq.
                     Frederic L. Levenson, Esq.
                     J. Gerard Legagneur, Esq.
 
11.9 Performance.  If the due date for any notice, request, demand or other
communication under this Agreement occurs on a Saturday, Sunday or United States
federal holiday, then the due date for such notice, request, demand or
communication shall be the next business day following such Saturday, Sunday or
federal holiday.
 
11.10 Severability.  In the event any provision of this Agreement is held to be
invalid, illegal or unenforceable for any reason and in any respect, such
invalidity, illegality, or unenforceability shall in no event affect, prejudice
or disturb the validity of the remainder of such provision or the remaining
provision of this Agreement, which shall be and remain in full force and effect,
enforceable in accordance with its terms.
 
 
- 64 -

--------------------------------------------------------------------------------

 
11.11 Gender and Number.  Whenever the context of this Agreement requires, the
gender of all words herein shall include the masculine, feminine and neuter, and
the number of all words herein shall include the singular and plural.
 
11.12 Divisions and Headings.  The divisions of this Agreement into sections and
subsections and the use of captions and headings in connection therewith are
solely for convenience and shall have no legal effect in construing the
provisions of this Agreement.
 
11.13 Entire Agreement; Amendment.  This Agreement, including the schedules and
exhibits hereto and the Contracts, documents, certificates and instruments
referred to herein, embodies the entire agreement and understanding of the
parties hereto in respect of the transactions contemplated by this Agreement and
supersedes all previous Contracts, representations, warranties, promises,
covenants, arrangements, communications and understandings, oral or written,
express or implied, between the parties with respect to such transactions and
constitutes the entire agreement of whatsoever kind or nature existing between
or among the Parties respecting the within subject matter and no Party shall be
entitled to benefits other than those specified herein.  There are no Contracts,
representations, warranties, promises, covenants, arrangements or understandings
between the parties with respect to the transactions contemplated hereby, other
than those expressly set forth or referred to herein.  As between or among the
Parties, no oral statements or prior written material not specifically
incorporated herein shall be of any force and effect.  All prior representations
or agreements, whether written or verbal, not expressly incorporated herein are
superseded and no changes in or additions to this Agreement shall be recognized
unless and until made in writing and signed by all Parties hereto.
 
11.14 Counterpart.  This Agreement may be executed in two or more counterparts
(including by means of telecopied or PDF signature pages), each and all of which
shall be deemed an original and all of which together shall constitute but one
and the same instrument.  Counterpart signatures need not be on the same page
and shall be deemed effective upon receipt.
 
11.15 No Third Party Beneficiaries.  This Agreement is for the sole benefit of
the Parties and their permitted successors and assigns and nothing herein
express or implied shall be construed to give any Person, other than the Parties
of such permitted successors and assigns, any legal or equitable rights
hereunder.
 
11.16 Schedules.  No exceptions to any representations or warranties disclosed
on one schedule shall constitute an exception to any other representation or
warranties made in this Agreement unless the substance of such exception is
disclosed as provided herein on each such applicable schedule or a specific
cross reference to a disclosure on another schedule is made.  All schedules and
exhibits attached hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein.
 
11.17 Injunctive Relief.  The Parties hereto agree that in the event of a breach
of any provision of this Agreement or a failure by a party to perform in
accordance with the specific terms herein, the aggrieved party or parties may be
damaged irreparably and without an adequate remedy at law. The Parties therefore
agree that in the event of a breach of any provision of this Agreement, the
aggrieved Party or Parties may elect to institute and prosecute proceedings in
any court of competent jurisdiction to enforce specific performance or to enjoin
the continuing breach of such provision without the requirement of a posting of
a bond, as well as to obtain damages for breach of this Agreement.  By seeking
or obtaining any such relief, the aggrieved Party shall not be precluded from
seeking or obtaining any other relief to which it may be entitled.
 
 
- 65 -

--------------------------------------------------------------------------------

 
11.18 Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any Party hereto, upon any breach or default of any other
Party under this Agreement, shall impair any such right, power or remedy of such
party nor shall it be construed to be a waiver of any such breach or default, or
an acquiescence therein, or of any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character on the part of any
Party hereto of any breach or default under this Agreement, or any waiver on the
part of any Party of any provisions or conditions of this Agreement must be made
in writing and shall be effective only to the extent specifically set forth in
such writing.  All remedies, either under this Agreement or by law or otherwise
afforded to any Party, shall be cumulative and not alternative.
 
11.19 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR ANY SCHEDULES OR
EXHIBIT HERETO OR THE RELATIONSHIPS OF THE PARTIES HERETO OR ANY COURSE OF
DEALING OR COURSE OF CONDUCT OR STATEMENTS (WHETHER VERBAL OR WRITTEN) BE TRIED
BY JURY.  THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY
ARISING FROM ANY SOURCE INCLUDING, BUT NOT LIMITED TO, THE CONSTITUTION OF THE
UNITED STATES OR ANY STATE THEREIN, COMMON LAW OR ANY APPLICABLE STATUTE OR
REGULATIONS.  EACH PARTY HERETO ACKNOWLEDGES THAT IS KNOWINGLY, INTENTIONALLY
AND VOLUNTARILY WAIVING ITS RIGHTS TO DEMAND TRIAL BY JURY.
 
11.20 Choice of Law; Venue.  THE PARTIES AGREE THAT THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
JERSEY.  THE PARTIES DESIGNATE ALL FEDERAL AND STATE COURTS OF RECORD SITTING IN
THE STATE OF NEW JERSEY AS FORUMS WHERE ANY CLAIMS IN RESPECT OF OR ARISING OUT
OF THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE
PROSECUTED AS TO ALL PARTIES, THEIR SUCCESSORS, ASSIGNS, AND BY THE FOREGOING
DESIGNATIONS THE PARTIES CONSENT TO THE JURISDICTION AND VENUE OF SUCH COURTS.
 
11.21 Tax Advice and Reliance.  Except as expressly provided in this Agreement,
none of the Parties (nor any of the Parties’ respective counsel, accountants or
other representatives) has made or is making any representations to any other
Party (or to any other Party’s counsel, accountants or other representatives)
concerning the consequences of the transactions contemplated hereby under
applicable tax laws.  Each Party has relied solely upon the tax advice of its
own employees or of representatives engaged by such Party and not on any such
advice provided by any other Party hereto.
 
 
- 66 -

--------------------------------------------------------------------------------

 
11.22 No Strict Construction.  The Parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Agreement.
 
11.23 Interpretation.  In this Agreement, unless the context otherwise requires
references to (a) a judgment shall include references to any order, writ,
injunction, decree, determination or award of any court or tribunal or (b) time
are references to Eastern Standard Time.
 
 
[SIGNATURES APPEAR ON NEXT PAGE]
 
 
- 67 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have duly executed this Asset Purchase
Agreement as of the date first above written.
 

 
PURCHASER:
     
HEALTH DIAGNOSTICS OF NEW JERSEY, L.L.C.
                 
By:
/s/ Bradford Peters
 
 
Bradford Peters, Chief Executive Officer
                 
PARENT:
     
MODERN MEDICAL MODALITIES CORPORATION
                 
By:
/s/ Baruh Hayut
 
 
Baruh Hayut, Chief Executive Officer
                 
SELLER COMPANIES:
     
UNION IMAGING ASSOCIATES, INC.
         
By:
Baruh Hayut
 
 
Baruh Hayut, Chief Executive Officer
         
UNION IMAGING CENTER, LLC
         
By:
Modern Medical Modalities Corporation, its sole member
                 
 
By:
/s/ Baruh Hayut
 
 
 
Baruh Hayut, Chief Executive Officer



 


 
[SIGNATURES CONTINUED ON NEXT PAGE]
 
 
- 68 -

--------------------------------------------------------------------------------

 
 
 

 
PET SCAN AT UNION IMAGING, LLC
       
By:
Modern Medical Modalities Corporation, its sole member
                 
 
By:
/s/ Baruh Hayut
 
 
 
Baruh Hayut, Chief Executive Officer



 


 
 
- 69 -

--------------------------------------------------------------------------------

 